 RAHCO, INC.RAHCO, Inc. and International Association of Ma-chinists and Aerospace Workers, AFL-CIO.Cases 19-CA-13415 and 19-CA-13653October 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn April 6, 1982, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in support of the AdministrativeLaw Judge's Decision and a brief in answer to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no bsis for reversing his findings.Nor do we find merit in Respondent's contention that, because the Ad-ministrative Law Judge generally discredited its witnesses and creditedthe General Counsel's witnesses, his credibility resolutions are erroneousor attended by bias or prejudice. N.LR .v. Pittsburgh Steanhip Com-pany, 337 U.S. 656 (1949).In sec. B,6 of his Decision, the Administrative Law Judge found, andwe agree, that in changing the employees' workweek from four 10-hourdays to five 8-hour days Respondent was motivated by a desire to punishits employees because they had voted in favor of union representation.The Administrative Law Judge, however, inadvertently failed to statethat Respondent's conduct was violative of Sec. 8(aX3) and (1) of the Actalthough he properly included such a finding in the section of his Deci-sion entitled "Conclusions of Law."We also note that in the second paragraph of sec. I,A,I, of his Decisionthe Administrative Law Judge indicated that Richard Hanson is thepresident of both Respondent and its parent company, R. A. HansonCompany. Inc. The record does not reflect whether Hanson is also thepresident of the latter company. Further, in the third paragraph of thatsection, the Administrative Law Judge inadvertently referred to 1981rather than 1910 as the year that the Union commenced its campaign toorganize Respondent's employees.I In affirming the Administrative Law Judge's various findings thatRespondent violated Sec. 8(aX3) and (1) of the Act, we note that theGeneral Counsel in each instance made "a prima faci/ showing sufficientto support the inference that protected conduct was a 'motivating factor'in the employer's decision" and that Respondent failed to show that thesame action would have occurred even in the absence of the protectedconduct. See Wright Line a Division of Wright Line., Inc. 251 NLRB1083, 1089 (1980).3 We shall modify par. 2(d) of the Administrative Law Judge's recom-mended Order so as to more fully remedy the unlawful conduct foundherein.265 NLRB No. ,30ORDERPursuant to Section 10(c) of th National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,RAHCO, Inc., Spokane, Washington, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph 2(d):"(d) Rescind and cancel the written warning anddisciplinary system instituted on April 28, 1981,and expunge from its files any reference to disci-plinary reports or other memoranda of disciplinaryaction issued the unit employees since April 28,1981, and notify the affected employees, in writing,that this has been done and that evidence of theseunlawful disciplinary reports will not be used as abasis for future personnel action against them."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in the following con-duct: tell employees that they have been laidoff because employees supported InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO; threaten employees witheconomic reprisals unless they withdraw theirsupport from the above-described labor organi-zation; ask employees to solicit employees towithdraw their support from the above-de-scribed labor organization; threaten to makeemployees' working conditions so onerous be-cause they supported the above-describedlabor organization that they will quit their em-ployment; or convey the idea to employeesthat we will not bargain in good faith with theabove-described labor organization.WE WILL NOT make unilateral changes inemployees' wages, hours, and other terms andconditions of employment or lay off employeeswithout notifying and affording an opportunityto bargain about these matters to InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, or in any other similar orrelated manner refuse to bargain collectivelywith this Union as the exclusive bargainingagent of all our production and maintenance235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, including inspectors, but excludingall office and office clerical employees, alltechnical and professional employees, and su-pervisors and guards as defined in the Act.WE WILL NOT discourage membership in theabove-named union by laying off employees;by withdrawing from employees their benefitsor privileges previously enjoyed; by imposingupon employees onerous wages, hours, orother terms and conditions of employment; orby otherwise discriminating with respect toemployees' wages, hours, or other terms andconditions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 ofthe Act, except to the extent that such rightsmay be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment, as authorized in Section8(a)(3) of the Act.WE WILL restore the following practices:allow employees access to the quality controlcage and warehouse office; allow employeesaccess to the main office without having to getpermission from supervision; and allow em-ployees to have possession of the keys to stor-age areas where their equipment and materialsare stored.WE WILL rescind and cancel the writtenwarning and disciplinary system instituted onApril 28, 1981, and expunge from our files anyreferences to the disciplinary reports or othermemoranda of disciplinary action issued tounit employees since April 28, 1981, and notifythe affected employees, in writing, that thishas been done and that evidence of these un-lawful disciplinary reports will not be used asa basis for future personnel actions againstthem.WE WILL offer all employees discharged,suspended, or otherwise denied work opportu-nities solely as a result of the promulgation ofour April 28, 1981, written warning and disci-plinary system immediate and full reinstate-ment to their former positions or, if they arenot available, to substantially equivalent ones,without prejudice to their seniority or otherrights and privileges, and make whole for theirloss of wages employees who were discharged,suspended, or otherwise denied work opportu-nities solely as a result of the promulgation ofthe April 28, 1981, written warning and disci-plinary system, with interest computed there-on.WE WILL make whole the employees namedimmediately below for any loss of pay theymay have suffered as a result of their March24, 1981, layoff, with interest computed there-on.George AltringerRandy AndersonJohn AngeloRichard SwaggerRon WalkerDonald GrowtKevin KnutsonRobin OatesBob OchsCornethia SlaterThomas CampbellRay CollinsworthLarry WileyWE WILL, upon written request from theabove-named Union, rescind the increase inthe starting rates of pay of the employees rep-resented by said Union which were placed intoeffect on or about June 1, 1981.WE WILL revoke the June 1, 1981, changesin the formula used to compute the periodicannual pay raises granted to the employeesrepresented by the above-named Union and re-store the formula in effect prior thereto, andmake employees whole for any losses theymay have suffered by reason of the changes inthe formula, with interest computed thereon, ifthe above-named Union makes a written re-quest that we revoke the changes we made inthe formula.RAHCO, INC.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge:This proceeding, in which a hearing was conducted onNovember 3-6, 1981, is based upon unfair labor practicecharges filed against RAHCO, Inc., herein called Re-spondent, by International Association of Machinists andAerospace Workers, AFL-CIO, herein called the Union.The charge in Case 19-CA-13415 was filed on April 2,1981, the one in Case 19-CA-13653 was filed on June22, 1981, and a consolidated complaint was issued inthese cases on July 29, 1981, by the Regional Directorfor Region 19 the National Labor Relations Board (theBoard), on behalf of the Board's General Counsel, alleg-ing, as amended at the hearing, that Respondent violatedSection 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, herein called the Act. In substance the 8(a)(3)and (1) allegations allege that in order to punish its em-ployees for voting for union representation or to discour-age its employees from supporting the Union, Respond-ent laid off 13 employees for approximately 3 weeks;changed the employees' work schedule from a 4- to a 5-day workweek; changed the employees' wage structure;instituted a formal disciplinary system and disciplinedfive named employees pursuant to this system; and insti-236 RAHCO, INC.tuted several other changes in the employees' conditionsof employment. The complaint further alleges that, be-sides being illegally motivated, the aforesaid conduct vio-lated Section 8(a)(5) and (1) of the Act because it wasengaged in without affording the Union an opportunityto bargain. The complaint alleges that Respondent violat-ed Section 8(a)(1) by telling employees they had beenlaid off for voting for union representation, that Re-spondent intended to punish them because they voted forunion representation, that Respondent intended to closethe plant and contract out the work unless they repudiat-ed the Union, that Respondent did not intend to bargainin good faith with the Union, and that Respondent inter-ogated employees about their union sympathies and ac-tivities. Respondent filed an answer denying the commis-sion of the alleged unfair labor practices.'Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence: A Chronology1. BackgroundRespondent operates a manufacturing facility in Spo-kane, Washington, where, pursuant to a contract withthe International Harvester Company, it modifies stand-ard level land harvesting equipment, commonly knownas combines, so they are able to operate on hilly terrain.Respondent commenced its operations in November1979, but spent the first several months training its em-ployees and experimenting with various prototypes anddid not start full production until approximately lateMay or June 1, 1980.Respondent is a wholly owned subsidiary of the R. A.Hanson Company, Inc., an engineering and manufactur-ing firm, located in the same building as Respondent im-mediately adjacent to Respondent. The president of theparent company, Richard Hanson, is Respondent's presi-dent. During the time material herein the person incharge of day-to-day operation of Respondent's manufac-turing operation was its plant manager, Robert Kissinger,who had previously worked for the parent company. Re-porting to Kissinger in the managerial hierarchy werePurchasing Agent Lawrence McCauley; Warehouse Su-pervisor Ralph Engel; and Assembly Line SupervisorBruce Caroon. Caroon's assistant was Mike Stinsonwhose status as a statutory supervisor is in dispute in thisproceeding.Early in July 1981 the Union apparently commenced acampaign to organize Respondent's 20 production andmaintenance employees and on February 2, 1981, filed apetition with the Board asking the Board to conduct aIn its answer Respondent admits that the Union is a labor organiza-tion within the meaning of Sec. 2(5) of the Act and that Respondentmeets the Board's applicable discretionary jurisdictional standard and isan employer engaged in commerce within the meaning of Sec. 2(6) and(7) of the Act.representation election among those employees. Pursuantto a consent election agreement entered into betweenRespondent and the Union on February 26, 1981, theBoard conducted an election on March 19, 1981, whichthe Union won. Respondent did not file objections to theconduct of the election so the Board, during the normalcourse of business, on March 27, 1981, certified theUnion as the employees' exclusive collective-bargainingrepresentative. On April 23, 1981, the parties commencedcontract negotiations and thereafter held several otherbargaining sessions, but as of the date of the hearing inthis case had not succeeded in reaching an agreement onthe terms of a collective-bargaining contract.Respondent was opposed to the Union representing itsemployees and prior to the election conducted a cam-paign designed to persuade its employees to vote againstunion representation.2. On March 23 Respondent institutes several newwork policiesAs described supra, on Thursday, March 19, a major-ity of Respondent's employees voted in favor of unionrepresentation. Since Respondent's employees workedfour 10-hour days a week, Monday through Thursday,March 19 was their last workday for that workweek.They were not scheduled to return to work untilMonday, March 23. When they returned to work onMarch 23 the employees discovered that their access tothe plant prior to the start of the workday was restricted;that once in the plant their access to certain areas wasalso restricted; that they were no longer allowed to pos-sess keys to the storage areas where their tools and mate-rials were kept; and that in the matter of personal tele-phone calls made by employees Respondent had institut-ed a more stringent policy. The evidence pertaining tothese changes follows.Respondent's employees start work at 7 a.m.; however,a significant number of employees arrive at the plant ear-lier and prior to March 20 entered the plant when theyarrived through a door leading from the parking lot intothe production area. On March 23 Respondent put intoeffect a policy whereby this door was locked until 6:55a.m. The result was that employees had to wait in theirautomobile for 5 or 10 minutes until the door was un-locked. This policy continued for at least the next 2months at which time Respondent reverted back to itspast practice of unlocking this door earlier iw that theemployees could enter the plant earlier. Respondentnever gave a reason to the employees for instituting theaforesaid locked-door policy.On March 23 the employees discovered that signs hadbeen posted on the cage used by quality control inspec-tors and at the foot of the steps leading to the mezzaninewhere the desks of the assembly and warehouse supervi-sors were located,sherein called the warehouse office,s I reject the testimony of Plant Manager Kissinger and Assembly Su-pervisor Caroon that the sign posted on the stairway leading to the ware-house office had been posted prior to the time material herein. Employ-ees Albert, Ochs, Wiley, and Wentworth testified that the first time theyobserved this sign was on March 23. Since they impressed me as morereliable and credible witnesses on this point than either Kissinger orCaroon, I have credited their testimony.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand on the door leading from the assembly area into theCompany's main office. The quality control cage signstated, "STAFF INSPECTORS ONLY." The sign onthe stairway leading to the warehouse office stated, "SU-PERVISORS ONLY." The sign posted on the door tothe front office stated, "NO ADMITTANCE TOOFFICE WITHOUT WRITTEN AUTHORIZATIONBY SUPERVISOR." Prior to March 23 the employees'access to the aforesaid areas was unrestricted. They vis-ited the main office to use the telephone and to speak tooffice clericals about employment matters; i.e., their pay,insurance, etc. Likewise, employees visited the ware-house office to speak to the warehouse supervisor or theassembly line supervisor about their work and visited thequality control cage to speak to the quality control in-spectors about their work or to get materials. Respond-ent offered no explanation to the employees for the re-strictions imposed upon the employee's rights to enterthe main office, the quality control cage, or the ware-house office. On March 23, Assembly Line SupervisorCaroon merely told the employees who worked underhis supervision that "You'll notice that we got differentsigns on different things posted up that we want youguys to follow" and told the employees that the signsconstituted "new changes that management had justadopted" and the employees were expected to obeythem. 3Prior to March 23 several of Respondent's employeespossessed the keys to the storage areas where materialsand equipment were kept that the employees used to dotheir work. On March 23 Respondent took these keysaway from the employees without explanation. Thereaf-ter, whenever the employees needed equipment or mate-rials which were locked up they were required to go totheir supervisors and have the supervisors unlock thedoor or cabinet. I recognize that Plant Manager Kissin-ger testified that subsequent to March 23 SupervisorsEngel and Caroon were suppose to "unlock everything"that needed to be unlocked prior to the start of theworkshift thereby obviating the need of the employeeshaving to seek out the supervisors whenever they neededsomething which was in a locked area. His testimonywas not corroborated by either Caroon or Engel, both ofwhom testified for Respondent, and it was contradictedby the testimony of employees Wentworth and Albertwho, on this subject, impressed me as more credible wit-nesses than Kissinger.Prior to March 23 Respondent's employees were al-lowed to use the telephone located in the main office toplace personal telephone calls.4On March 23 when em-ployee Wentworth went into the main office and asked ifhe could use the telephone, he was informed by theoffice personnel that he could not use the phone and hadbetter get out of the office because he did not have a slipa Based upon the credible and undenied testimony of employee Ochs.Caroon's testimony about what he told the employees at this meeting wasvague. In terms of demeanor, Caroon gave me the impression that he hadabsolutely no independent recollection of what he said to the employeesat this meeting.4 Although at an undisclosed time there was a second telephone forthe employees' use located in the area of the assembly line, it does notappear that this phone was there on March 23 or immediately prior tothat date.giving him permission to enter the office. Later that dayWentworth's supervisor, Larry McCauley, informed himthat employees were no longer allowed to use the tele-phone other than for specific emergencies and that thesetelephone calls, if possible, should be made only duringthe employees' break period and lunch break. That sameday Assembly Line Supervisor Caroon informed all ofthe assembly workers that they could not use the tele-phone unless it was to make an emergency phone calland before they could go into the office to use the phonethey would have to come to him to get his written per-mission. Thereafter, whenever the employees wanted toenter the main office to either use the telephone or inorder to talk to someone in the office they had to getwritten permission from their supervisor and show thesigned slip to the personnel in the main office.The testimony of employees Albert, Wentworth, andOchs indicates that prior to March 23 the employees' useof the office telephone during breaktime and lunchtimewas not limited to certain types of calls; i.e., emergencycalls. In fact, Respondent's memo to the employeesissued on June 2, 1981, which admittedly is a reiterationof the pre-March 23 telephone policy specifically indi-cates that the use of the Company's telephone by the em-ployees during lunch and break periods was not limitedto certain types of calls; i.e., emergency calls. Accord-ingly, to the extent that Kissinger's testimony indicatesthat prior to March 23 Respondent's telephone policywas that the employees, during break and lunch periods,could make only certain types of calls, I reject Kissin-ger's testimony.3. The March 24 layoff and Supervisors Caroon'sand Engel's contemporaneous commentsOn the morning of Tuesday, March 24, Plant ManagerKissinger held a meeting of the approximately 20 pro-duction, maintenance, and inspection employees repre-sented by the Union and told 13 of them that they werebeing laid off temporarily because Respondent was shortof parts. Respondent's purchasing agent, LawrenceMcCauley, advised the employees that the parts whichRespondent was short of were as follows: steering cylin-ders; beater house bushings; hydraulic filter assemblies;and jackshafts. The 13 employees selected for layoff in-cluded all of the approximately 10 or 11 assembly lineworkers plus 1 or 2 of the inspectors ormaintenance/repair employees whose work was closelyrelated to the work of the assembly line employees. Allof the laid-off workers returned to work on Monday,April 13.On March 24, approximately 45 minutes after thelayoff was announced, Assembly Line SupervisorCaroon came out of the main office and went to stationA of the assembly line, the work station of employeesRobert Ochs and Kevin Knutsen. Caroon asked whatthey thought about being laid off. Ochs indicated he didnot think very much of the layoff and asked why theemployees were laid off when there had been no layoffsin the past when parts were short. Caroon acknowledgedthat employees were not laid off in the past and stated toOchs and Knutsen "this is what you voted for when you238 RAHCO, INCvoted for the Union." Ochs indicated that this was notwhat the employees had voted for when they voted forunion representation and that Caroon knew this. Caroonindicated he felt the layoff would create an economichardship on some of the employees who were being laidoff, including Knutsen and his family, but informed Ochsand Knutsen, "this is what you guys voted for when youvoted for the Union." Ochs told Caroon to leave themalone if he did not have anything better to do than toannoy them. This ended the conversation.5Caroon then went to the work station of employeeRandy Anderson and asked Anderson if he knew why hewas being laid off. Anderson attributed the layoff to theUnion. Caroon denied this, but in the same breath toldAnderson that the reason the employees were being laidoff was that they wanted "a job description" and did notwant to do the menial work they had done in the pastwhen there were no parts.Caroon then talked to a group of employees whoworked on the assembly line. Present in the area wereemployees Tom Campbell, Randy Anderson, RichardSwagger, Larry Wiley, Robbin Oates, and Don Growtwho were joined by employee Bob Wentworth. Caroonwalked up to where Wiley was working and started aconversation and soon the other employees named abovejoined in the conversation. One of the employees askedwhy they were being laid off and whether the layoff hadanything to do with the union election. Caroon an-swered, "You people wanted this, you voted for it, andnow you've got it." Oates asked why the workers couldclean shelves or sweep floors or stock parts or pullweeds, like they had done in the past, when there hadbeen a shortage of parts or a lack of work on the assem-bly line. Caroon replied, "Ochs7wanted a job descrip-tion. You people got a job description now, you votedfor it ...your job description is working on the line, soyou are going home."8On March 24 employee Robert Ochs helped Ware-house Supervisor Ralph Engel start Engel's automobilein the Company's parking lot at the end of the workday.Engel who had accepted a job with another companyand was scheduled to leave Respondent's employ theweek of March 30 indicated that on account of the layoffthis would probably be the last time he would be speak-ing with Ochs, who was being laid off. Ochs complainedabout the layoff, stating to Engel that he felt it was a5 The description of this conversation is based upon the testimony ofRobert Ochs. Caroon specifically denied the remarks attributed to himSince Ochs gave his testimony in a straightforward and sincere mannerand in terms of his demeanor impressed me as a more credible witnessthan Caroon, I have credited his testimony.6 The description of this conversation is based upon the testimony ofRandy Anderson, who impressed me as a credible witness.I Ochs is an employee who during the Union's campaign openly sup-ported the Union. He was the employee who represented the Union atthe March 19 representation election by serving as the Union's electionobserver.I The description of this conversation is based upon the testimony ofLarry Wiley. Caroon specifically denied making the remarks attributed tohim. Wiley gave his testimony in a straightforward and sincere mannerand in terms of his demeanor impressed me as a more credible witnessthan Caroon Also, his testimony is corroborated in significant respect bythe testimony of employees Wentwsorth, Growt, and Swagger, all ofwhom impressed me as credible witnesses It is for these reasons that Ihave credited Wiley's testimonyrotten deal because in the past there had been no layoffs.Engel indicated that he agreed with Ochs and advisedhim to "take good notes." When Ochs asked why heshould take notes, Engel answered, "because of every-thing that Kissinger has stated in one of the meetingsthat he is going to make it very, very rough on [the em-ployees] who were union."94. Supervisor Engel's April I conversation withemployee WentworthOn the morning of April 1 Warehouse SupervisorEngel, who was scheduled to leave his employment withRespondent later that week, spoke to employee Went-worth at Wentworth's work station and told him that inhis opinion "the Company's plans insofar as the bargain-ing table were concerned [was] to come in, tell [the em-ployees] they were not going to give [them] anything,and that was that" and that "the company's intentions to-wards the employees in general were to make [them] somiserable that hopefully [they would] get mad and quitand leave [Respondent] free to hire new employees thatwould be non sympathic to the Union."The description of this converstation is based upon thetestimony of employee Wentworth who testified in astraightforward and convincing manner and in terms ofhis demeanor impressed me as an honest witness. Also,his testimony was corroborated in significant part by em-ployee Albert who was working about 5 feet away fromwhere Engel spoke to Wentworth and overheard part ofwhat Engel stated. Engel was not questioned about thisspecific conversation with Wentworth but simply testi-fied that he "[did] not remember" stating that Respond-ent intended to make it so miserable for employees thatthey would quit so Respondent could replace them withnonunion employees. It is clear from Engel's subsequenttestimony that his testimony that "he did not remember"was not an unequivocal denial of having made the state-ment attributed to him.5. Supervisor Caroon's April conversations withemployee Albert ' 0On April 10 employee Albert observed that AssemblyLine Supervisor Caroon looked sad and that he hadlooked this way for the past few days, so, she asked himI The description on this conversation is based upon the testimony ofRobert Ochs which was given in a straightforward and sincere manner.In terms of demeanor Ochs impressed me as an honest witness. Engel re-called having a conversation in the parking lot with Ochs and althoughhe testified that he was unable to remember making the statement aboutthe Union attributed to him by Ochs, Engel was unable to specificallydeny that he made the statement.'0 The description of the conversations between employee Albert andSupervisor Caroon set forth herein are based upon the testimony ofAlbert. Caroon specifically denied the remarks attributed to him in theseconversations. I have credited Albert because in terms of her demeanorshe impressed me as a more credible witness than Caroon. In addition, itdoes not appear that she had any reason to color her testimony inasmuchas she was not one of the laid-off employees, thus she had no financialstake in this proceeding and there is no evidence that she was a supporterof the Union. Also, at the time of her testimony she was employed byRespondent Lastly, I note that her description of the conversation whichtook place late in April was corroborated in significant part by employeeWentwiorth who overheard part of the conversation239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat, if anything, was bothering him. Caroon repliedthat he did not like the idea of having to'look for a newjob. Albert pointed out that he already had a job.Caroon told Albert that in his opinion "the handwritingis on the wall" and, in answer to Albert's inquiry aboutwhat he was talking about, explained that the Company'sproduction schedule was in the process of beingchanged, that the work was going to be contracted out,and that in fact some of the work was presently alreadybeing contracted out. Caroon indicated that this was thereason Plant Manager Kissinger was visiting the homeoffice of Respondent's only customer, International Har-vester. Caroon also stated that Respondent's presidentdid not care whether Respondent's employees ever got acontract or not and that Respondent's president did notintend to mess with Respondent because it was just adrop in the bucket to him and not as important as hisother holdings and that, in Caroon's opinion, Respond-ent's parent company would just as soon see the employ-ees "all go as to see [them] stay [there] because theywere afraid that the Union might get on the other side[referring to the fact that Respondent's parent companywas located in the same building adjacent to Respond-ent]." Caroon told Albert that he felt that if the employ-ees revoted and voted the Union out that everythingwould return to normal. Albert asked whether Caroonwas suggesting that she solicit the other employees tovote the Union out. Caroon stated, "somebody needsto."On April 14, the day after the employees returned towork from their layoff, Caroon told Albert that he wasreally surprised at the good work attitude of the employ-ees who had been laid off, but stated that "if they don'thurry up and have a change of heart by June I it will betoo late," and advised Albert to start a savings account.Late in April, Albert went to the area of the inspec-tor's cage in order to ask Caroon to sign a slip giving herpermission to go into the office to use a telephone.Caroon, upon hearing Albert's request, stated it hadbetter be an emergency. Albert stated that it was impor-tant but not a matter of life and death. Caroon replied,"your telephone privileges are just about that far frombeing taken away forever." Albert asked "why." Caroonresponded, "the time for humanities is over ...is longover ...with what's been going on ...it does noteven enter the picture anymore." Caroon stated that Re-spondent's employees "were just Rich Hanson's [refer-ring to Respondent's president] toys and that he coulddo anything that he wanted with [them]" and that Re-spondent intended to complete its production scheduleand lay everybody off.6. On April 1 Respondent changes its employees'work scheduleSince Respondent commenced its operation in Novem-ber 1979 its employees worked four 10-hour days,Monday through Thursday, until April 1, 1981, whentheir work schedule was changed to 8-hour days,Monday through Friday. Thereafter on a date not set outin the record Respondent returned to its four 10-hour-day work schedule and was operating on that schedulewhen the hearing was conducted in this proceeding.During the period immediately prior to the March 19representation election, Respondent, in its campaign topersuade the employees that they should not vote forunion representation, pointed out that without union rep-resentation they enjoyed significant benefits, one ofwhich was a 3-day weekend. Specifically, Respondent'spresident, Hanson, in an effort to persuade the employeesthat they should not vote for union representation sentthem a letter dated February 25, 1981, which, amongother things, pointed out that without union representa-tion they enjoyed significant employment benefits, one ofwhich was a 3-day weekend. Shortly after the receipt ofthis letter, Assembly Supervisor Caroon asked employeeWiley if he had read the letter. When Wiley indicated hehad done so, Caroon asked whether Wiley had read it"between the lines." Wiley asked what Caroon meant.Caroon showed him the February 25 letter and specifi-cally directed his attention to that portion of the letterwhich stated that Respondent provided the employeeswith a 3-day weekend. Caroon then asked Wiley what hethought the alternative was to a 3-day weekend. Wileyreplied, "It must be a 2 day weekend," whereuponCaroon stated "he wanted to make sure that the employ-ees understood what the benefits were that they had atthat time" and that the Company was just trying to getacross to the employees the benefits they "now had.""1Iam of the opinion that Caroon's comments to Wiley con-stitute a none too subtle threat that if the employees,contrary to Respondent's opposition to union representa-tion, voted in favor of the Union, Respondent wouldchange their workweek from a 4- to a 5-day workweek.7. In the middle of May Assistant AssemblySupervisor Stinson questions employees about theirunion duesMike Stinson was employed during the time materialherein as an assistant to Assembly Supervisor Caroon. Asdiscussed infra, Stinson's status as a supervisor within themeaning of the Act is disputed. He attempted to cast aballot in the March 19 representation election but hisballot was challenged by the Union on the ground thatthe Union felt he was a statutory supervisor. Nonethe-less, by letter dated April 7 the Union solicited Stinsonto join the Union and informed him that if he desired tojoin that the initiation fee was $10 and that he wouldhave to pay an unspecified amount as union dues. Laterthat month or early in May, Union Stewards Ochs andWentworth personally solicited Stinson to join the Unionat which time they informed him about the $10 initiationfee as well as his obligation as a member to pay an un-specified amount of union dues.'2 The record reveals"I The description of this conversation is based upon Wiley's testimo-ny. Caroon testified that during the time in question he asked whetherWiley read the February 25 letter but denied asking whether Wiley hadread the letter between the lines or that he specifically discussed that partof the letter which referred to the 3-day weekend. I have creditedWiley's testimony because in terms of his demeanor Wiley impressed meas a more credible witness.l" Ochs testified that the reason the Union solicited Stinson to join theUnion was that since Respondent was taking the position that Stinsonwas not a statutory supervisor that the Union did not want to be placedin the position of denying an employee his right to join the Union if theRespondent's contention proved to be correct.240 RAHCO, INC.that it was common knowledge among the employeesthat Stinson had been invited to join the Union.During the week of May 18 Stinson, on Respondent'spremises during worktime, questioned employees Wiley,Albert, Anderson, and Ochs about their union dues, asfollows: '3Stinson asked Wiley how much the union dues wereand whether Wiley had paid his dues. Wiley told Stinsonthe amount of the dues and that he had paid his dues. Inresponse Stinson pointed out to Wiley that the upcomingweekend was Memorial Day weekend, that Respondenthad previously worked a 4-day weekend and that "thiscoming weekend would have been a 4 day weekend, if ithad not been for the Union."Stinson asked Albert if she were paying union dues.Stinson, in the presence of employee Campbell, askedwhether Anderson was a union member and whetherAnderson was paying union dues. Anderson, who didnot feel this was any of Stinson's business, ignored hisquestions. Stinson stated to Anderson that "going to the5 day workweek was because of the Union and if [An-derson] voted the Union out, that [the employees] wouldgo back to 4 days a week."Stinson asked Ochs whether he was paying uniondues. Ochs informed Stinson that they should not discusssuch a matter on worktime but that he would talk withStinson about it during their breaktime.8. On April 28 Respondent institutes a system ofwritten warnings and disciplineFrom the time Respondent commenced operations in1979 until April 30, 1981, its employees were rarely dis-ciplined. Only rarely were employees issued written rep-rimands or otherwise disciplined for misconduct. Assem-bly Line Supervisor Bruce Caroon testified that the dis-ciplinary system used by supervision before April 28,1981, was that the supervisor talked to the employee andif the employee did not change his ways the supervisorthen talked to Plant Manager Kissinger and that Kissin-ger and the supervisor tried to resolve the matter butthat "usually it was just forgotten." When a supervisorthought that an employee's misconduct warranted disci-pline, Caroon testified, there were no guidelines for thesupervisor to follow. Respondent had no system whichprovided for progressive discipline or for that matter anysystem of discipline. Caroon further testified that theonly instruction he received from management about dis-ciplining employees for acts of misconduct was that "Ishould try to work it out with the employees." Onlyrarely did Caroon write a written reprimand and place itin the employee's personnel file. Most of the time he didnothing about disciplining the employees for acts of mis-conduct. In fact Caroon testified that very seldom did heeven alert management about employees' disciplinaryproblems and that he had never recommended to man-agement that an employee be terminated because of mis-conduct. In short, Caroon testified that prior to April 28he "just lived" with the employees' misconduct and veryiS The description herein of Stinson's conduct is based upon the un-denied testimony of employees Wiley, Albert, Anderson, and Ochs, eachof whom impressed me as credible and reliable witnesses.rarely did anything about it. All this changed on April28, 1981.On April 28 Respondent's lax system of disciplinechanged when the general counsel of Respondent'sparent corporation, Michael Riccelli, issued a memo toRespondent's supervisors on the subject of "employeedisciplinary measures." This memo reads as follows:This memo is intended to define and describe theprocedures by which RAHCO, Inc. employees maybe reprimanded or otherwise be subject of disciplin-ary actions.Employees may be reprimanded or disciplinedfor infractions against company policy, laws, orrules or regulations dealing with the safety andhealth of employees and nonemployees. The proce-dure for reprimands and employee disciplinaryaction, and the many considerations surrounding it,are as follows:I. Any action must be based upon objective,verifiable events or evidence; objective, in thissense, is used to describe observable or factual in-formation, rather than personal interpretation orconclusion;2. It is always desirable to have more than onesource of objective support for determiningwhether an infraction has occurred; this meansthat an individual's observation coupled withplant records, or two individual's observationsmore desirable than only one individual's obser-vation or one set of records;3. If it is determined that action should betaken, it should be taken only by the direct super-visor of the employee in question; action should,however, be taken in the presence of the plantmanager, or if he is absent, another supervisor;4. Action may be taken by: a person who isnot the supervisor of an employee in question; bythe supervisor, but not in the presence of theplant manager; or another supervisor; but onlywhen action is necessary to protect the immedi-ate safety and well being of any employee ornonemployee.5. All actions (except in cases where immediateaction is necessary, such as #4 above) shall bepursuant to a written reprimand or other actionin a form similar to the one attached;6. All action shall be taken outside the pres-ence of shop employees;7. A copy of the written reprimand shall beprovided the employee, and any action or mean-ing of the reprimand shall be explained by the su-pervisor to the employee;8. Any management or supervisory employeewitnessing the action shall sign the original repri-mand stating that he witnessed it being deliveredand discussed with the employee.9. The original reprimand, signed by the super-visor, shall be forwarded to management for in-clusion in the employee's file.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10. Consistent with previously communicatedauthority from the management, the supervisormay, if necessary, take action up to directing theemployee to leave the premises and not returnuntil recalled by the company; however, at notime may the supervisor terminate the employeewithout approval from the plant manager, or inthe absence of the plant manager, the plant man-ager's immediate supervisors.All reprimands or actions should advise employ-ees of the infraction, and that the employee willface possible termination if the infraction occursagain, or the complained of activity is not correct-ed. Although it is not for discussion with the em-ployees, an employee will be subject to terminationif more than two reprimands for the same infractionor activity are issued within a thirty day period.Also, the same is true for more than two dissimilarreprimands within a thirty day period, dependingon the severity and nature of them. An employeemay also be terminated if more than three repri-mands are issued either for the same infraction oractivity or for three severe infractions or activitiesduring any time within the employment history.The employee may be terminated, upon one rep-rimand, if the infraction is of a severity or naturewhich warrants it, especially in the case of present-ing danger to the safety and health of any employeeor nonemployee.If the employee corrects the complained of activ-ity, be sure to inform him that you are aware of theimprovement.Attached to the memo was a form entitled "DisciplinaryReport" with spaces provided for the details of an em-ployee's misconduct and the supervisor's recommenda-tion to management. The disciplinary report on its faceinforms the employee to whom it is being issued that"disciplinary reports are issued for infractions whichcould result in termination of your employment."In substance Riccelli's April 28 memo regarding disci-plinary measures informed Respondent's supervisors thatthe employees who violated company rules or otherwiseengaged in misconduct were to be issued written repri-mands, that the supervisors were to issue them using thenewly prepared disciplinary report which was attachedto the memo, and that a copy of the written reprimandshould be forwarded to management for inclusion in theemployee's personnel file. It was also made clear to thesupervisors in an attachment to the memo, dealing withthe way supervisors should treat employee misconduct,that the supervisors were expected to take certain disci-plinary action in dealing with employee misconductwhich ranged from the minimum of issuing a "disciplin-ary report" to the maximum of issuing such a reportwith a recommendation that the employee be terminated.The memo also informed the supervisors that an employ-ee "will be subject to termination if more than two repri-mands for the same infraction or activity are issuedwithin a 30 day period, depending on the severity andnature of them" and that an employee "may also be ter-minated if more than 3 reprimands are issued either forthe same infraction or activity or for 3 severe infractionsor activities during any time within the employment his-tory" and that an employee "may be terminated uponone reprimand if the infraction is of a severity or naturewhich warrants it."Respondent did not inform the employees about thisnew system of discipline. They learned about it for thefirst time on April 30 when the system was implementedwith the wholesale issuance of written reprimands ac-companied by employees being placed on probation. OnApril 30 Assembly Line Supervisor Caroon issued eightdisciplinary reports to four different employees; three ofwhom were placed on probation. Several of the writtenreprimands involved conduct which occurred severaldays prior to April 28 and at the time of the conduct theemployees were not reprimanded.I shall now set out the evidence pertaining to the eightdisciplinary reports issued on April 30 to employeesGrowt, Wiley, Ochs, and Oates and the probationary dis-cipline action meted out to Oates, Growt, and Ochs onthat day, inasmuch as this discipline has been alleged as aseparate violation of Section 8(a)(l) and (3) of the Act.For the same reason I shall set out the evidence pertain-ing to the May 28 disciplinary report issued to employeeAnderson.Donald GrowtOn April 30 Growt received three disciplinary reportssigned by Caroon and Kissinger. One was dated April 15and the other two were dated April 29.14 On the morn-ing of April 30 Growt was summoned to Respondent'sconference room where, in the presence of Caroon andKissinger, he was given copies of the three reports, wasallowed to give his version of the misconduct attributedto him, and was placed on 30 days' probation.In the April 15 disciplinary report Caroon wrote thatGrowt "has been observed smoking in a no smoking areain the past by both myself and Mike Stinson in directviolation to safety" and recommended that Growt "begiven the last warning." The record establishes that priorto April 30 Growt was observed on three or four occa-sions by Caroon smoking in the paint area where smok-ing was prohibited and that on these occasions Caroonindicated that Growt should stop smoking but, as Growtcredibly testified, I find that at no time was Growtthreatened with discipline for engaging in this conduct.In one of the disciplinary reports dated April 29Caroon wrote that "on Monday, April 27, 1981 [Growt]was observed having physical inability to perform his jobincluding inability to properly assemble parts as hishands were shaking so bad he could hardly hold a ciga-rette" and recommended that Growt be warned that fur-ther inability to perform his job could result in termina-tion. The record establishes that the incident referred totook place on Tuesday, April 28, not Monday, April 27,14 Growt credibly testified that all three disciplinary reports weregiven to him on April 30. Caroon was vague and evasive on the subjectof when the reports were issued to Growt and finally reluctantly testifiedthat it was possible that all three were issued to Growt April 30, eventhough one was dated April 15.242 RAHCO, INC.and that Growt, due to a boating accident on Sunday,April 26, suffered prolonged exposure to cold water andthe result was that he was absent from work Monday,April 27. Growt went to work on April 28 but due tothe fact that his body was still suffering from the effectsof the cold water he was unable to work, so after I hourhe spoke to Caroon and advised him that he was unableto work due to the boating accident. Caroon told himnot to worry about the matter and to go home. Caroondid not directly or indirectly advise Growt that Caroonfelt this was a matter for discipline. Caroon, in justifyingthe issuance of the disciplinary report which he issued toGrowt, testified that in the past Growt had come towork under the influence of liquor and that on April 28Caroon did not believe his story about the boating acci-dent but thought that Growt was under the influence ofalcohol.In the other disciplinary report dated April 29 Caroonwrote that Growt "is failing to perform his work ade-quately as witnessed by his continuing to not properlyclean and prime parts prior to final painting" and recom-mended that Growt be placed on 30 days' probation.Growt credibly testified that prior to April 30 no one,including Caroon, ever indicated to him that he was en-gaging in the conduct attributed to him in this disciplin-ary report. ' 5Larry WileyOn April 30 Larry Wiley was called into the Compa-ny's conference room where, in the presence of Caroonand Kissinger, he was given a copy of a disciplinaryreport dated April 16, 1981, signed by Caroon and Kis-singer.'6In this report Caroon wrote that Wiley "wasworking on April 16, 1981 at a production rate muchslower than is required. He is failing to perform his workadequately as verified by myself and Mike Stinson," rec-ommended that Wiley be given a "warning."The record establishes that on April 16 Wiley wasspoken to in a derogatory manner about his work for thefirst time during his 11 months of employment with Re-spondent. On April 16 Wiley was working at the hoiststation and waiting for another worker to finish using atorque wrench which he needed. Wiley did not realizethere was another torque wrench in one of the tool carts.Stinson, the assistant assembly line supervisor, pointedthis out to Wiley and warned Wiley not to stand around.Wiley immediately took the torque wrench and com-menced working at which point Stinson returned withCaroon and Caroon told Wiley that if Wiley did notwant to cooperate and work that they could arrange forhim to find employment elsewhere. Prior to this Caroonhad never spoken to him in a derogatory manner abouthis work. Caroon testified that the reason he wrote up'5 I reject Caroon's testimony that he talked to Growt previouslyabout not cleaning parts and adequately painting them. Growt impressedme as the more credible witness.16 Wiley credibly testified that this report was given to him on April30. Caroon testified that he wrote up the report on April 16 mnd gave itto Wiley a day or two after he wrote it up. This is inherently implausiblebecause the disciplinary reports in question were not even available untilApril 28. Thus. it is not surprising that Caroon eventually reluctantly tes-tified that he could have possibly given the report to Wiley on April 30,as Wiley testified.the April 16 report was due to Wiley's extremely bad at-titude which manifested itself in his refusal to do anywork and that after observing this for a few days thatCaroon wrote up the April 16 report and gave it toWiley within a day or two after having written it up. Ireject Caroon's testimony in its entirety. As I have foundsupra, first Caroon was not telling the truth when he tes-tified he gave the disciplinary report to Wiley within aday or two after having written it up. Second, thatCaroon in fact wrote out such a report on April 16 ishighly suspect because the disciplinary report forms inquestion did not exist until April 28 when they were dis-tributed by Riccelli. Third, the report itself only refers tosomething which occurred on April 16; there is no refer-ence to any pattern of conduct on the part of Wiley.Fourth, the report on its face fails to indicate that Wileyhad been spoken to prior to April 16 about not working.Fifth, in terms of his demeanor, Caroon was an un-impressive witness.Robin OatesOn April 30 Robin Oates was called into the confer-ence room where, in the presence of several managementofficials including Caroon and Kissinger, he was given adisciplinary report dated April 28, 1981, which wassigned by Caroon and Kissinger. In this report Caroonstated that "on Friday, April 24, 1981 [Oates] was told toempty the garbage can in his work area that was full offlammable material before he left work. He refused to doas he was ordered and made it obvious to many otheremployees." Caroon recommended that Oates "be termi-nated because of insubordination." Kissinger rejectedthat recommendation but instead placed Oates on 15days' probation.The record establishes that on Friday, April 24, at theend of the workday, Caroon told Oates to empty thetrash can at his work station which was full of flammablepainting materials. Oates ignored Caroon's instructionbut instead asked another person to do it for him and,when Caroon repeated the instruction, Oates toldCaroon where he could "stick" the trash can.Oates testified that each week a different assembly lineworker was assigned the task of emptying the trash canand that the person who he asked to do so was thatperson. Caroon in effect denied that at that time therewas a system whereby a different person was assignedeach week to empty the trash cans but testified that eachworker was responsible for his respective area. Oates didnot identify the person who was supposedly the janitorof the week during the time in question and his testimo-ny that a different person was assigned each week toempty the trash cans was not corroborated by any one ofthe several assembly line workers who testified in thisproceeding. Accordingly, I reject his testimony thatthere was a person assigned to empty the trash cansduring the week in question.Caroon failed to explain the 6-day delay in discipliningOates for his insubordination.243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert OchsOn April 30 when Robin Oates was given his disciplin-ary report, as described above, as soon as he observedthat Caroon had recommended that he be terminated,Oates left the conference room to get his union stewardRobert Ochs. When they returned to the office area,Ochs asked Caroon and Kissinger to be allowed to sit inon the meeting with Oates, but his request was refusedand he was told to return immediatley to work. Ochs ini-tially refused to leave Oates, but then returned to work,and Oates reentered the conference room by himself.On April 30, approximately 1 hour after Ochs had un-successfully attempted to act as employee Oates' unionsteward, Ochs was summoned to the conference roomwhere, in the presence of Caroon and Kissinger, he wasissued three disciplinary reports signed by Caroon andKissinger. Two were dated April 28 and one was datedApril 29.'7 Kissinger rejected Caroon's recommendationthat Ochs be terminated but instead placed him on 15days' probation.In one of the disciplinary reports dated April 28Caroon wrote that Ochs was observed by himself andStinson on April 27 not wearing safety glasses whilehammering an upper steering arm during the installationof tube support brackets and recommended that Ochs bewarned. On the disciplinary report dated April 29Caroon wrote that Ochs was observed on April 28 byhimself and Stinson not wearing safety glasses while re-moving a bolt using a steel chisel and hammer and rec-ommended that Ochs be terminated.Ochs testified that, prior to the receipt of the aforesaiddisciplinary reports on April 30, he was never warned byanyone for not wearing safety glasses and that as amatter of fact he always wore safety glasses and specifi-cally denied engaging in the conduct attributed to him inthe two disciplinary reports. Caroon testified he person-ally observed that Ochs was not wearing safety glassesduring the times set out in the two disciplinary reportsand testified that, since he had observed him not wearingsafety glasses several times previously, he had writtenthe disciplinary reports. On cross-examination Caroon in-consistently testified that he did not observe Ochs fail towear the safety glasses on the day set forth in the disci-plinary reports but that Stinson was the only person whoobserved this. Since I find that Ochs, in terms of his de-meanor, was a more credible witness than Caroon, Ihave rejected Caroon's testimony and credited Ochs' tes-timony that he in fact always wore his safety glasses andprior to the two reports issued to him herein had neverbeen warned about not wearing safety glasses.In the second disciplinary report dated April 28Caroon wrote that Ochs was "failing to perform hiswork adequately" based upon production records andCaroon's observation and recommended that Ochs begiven a warning. In support of this allegation Caroon tes-tified that during the time in question he observed Ochswas taking significantly longer to perform his assembly"7 Ochs credibly testified that he was given the three disciplinary re-ports on April 30. Caroon testified that he probably gave Ochs the April28 disciplinary reports on that date but admitted he had no independentrecollection about this matter and thereafter admitted that he possiblymay have given Ochs all three disciplinary reports on April 30.work than was normal, that both himself and Stinson hadindicated to Ochs that they thought he was fallingbehind the production schedule and needed to pick uphis pace, and that in reply Ochs stated he was havingproblems installing certain parts. Ochs did not deny Car-oon's testimony.Randy AndersonOn May 28 employee Anderson was observed install-ing a part by Assistant Assembly Line Supervisor Stin-son using an ordinary wrench rather than a torquewrench as called for by Respondent's installation manual.Stinson directed Anderson to use a torque wrench andAnderson promptly complied with this instruction. Laterthat day Supervisor Caroon called Anderson into theCompany's conference room where, in the presence ofPlant Manager Kissinger, he gave Anderson a copy of adisciplinary report signed by Caroon and Kissinger. Inthis report Caroon wrote that "[Anderson] is failing tofollow written assembly procedures" inasmuch as he was"not torquing required components" and recommendedthat Anderson be placed on 1 week's probation. Kissin-ger rejected this recommendation but informed Andersonthat the next incident of this type would result in his ter-mination.Caroon testified that a few days prior to May 28 An-derson was observed using a regular wrench to install apart when he should have been using a torque wrench.When asked what if anything Caroon stated to Andersonat that time, Caroon testified "I would have said some-thing to the effect that he knows better than to nottorque the fitting or the nut." In presenting this testimo-ny, Caroon, in terms of his demeanor and the manner ofhis testifying, did not impress me as a credible witness.Anderson credibly testified that his May 28 reprimandwas the first reprimand he had ever received while em-ployed by Respondent.9. In June 1981 Respondent, with the Union'spermission, resumes granting employees periodicwage increasesRespondent's policy is to review an employee's rate ofpay after the first 3 months of employment, again afterthe next 3 months, and thereafter every 6 months. Whenthe Union demanded recognition and filed its representa-tion petition in February 1981, Respondent, upon theadvice of its attorney, ceased conducting these periodicemployee wage reviews, thus, when collective-bargain-ing negotiations between Respondent and the Unioncommenced in April 1981 the employees' wages hadbeen frozen for approximately 4 months.The first negotiation session was held on April 23 atwhich time the Union submitted a contract proposalwhich included a wage proposal. During the May 12bargaining session Respondent, on the subject of wages,countered with a proposal that pay rates "shall be therates which were in effect April 1, 1981, or date of hire,whichever is later" and that "a performance and wagereview for each employee shall be held on or near theemployee's anniversary date, yearly or more frequently,at the employer's discretion."244 RAHCO, INC.Several of Respondent's employees who were sched-uled to be reviewed for a wage increase in May or Juneasked Respondent's officials whether their reviewswould take place as scheduled. In response Respondenton May 11 notified the employees that the Union wasthe employees' exclusive bargaining representative forpurposes of pay and wages and that because of this "noemployee performance or wage reviews will occur withindividual employees of the bargaining unit."During the May 12 negotiation session the subject ofRespondent's periodic wage reviews was discussed.Union Representative Cline, the Union's spokesperson,stated that during the parties' contract negotiations theUnion did not object to individual employees receivingwage increases pursuant to Respondent's periodic wagereviews. Michael Riccelli, Respondent's spokesperson,expressed his fear that the Union would file unfair laborpractice charges against Respondent if it granted em-ployees pay raises. Riccelli asked that Cline send him aletter confirming his lack of opposition to Respondent'sholding its usual employee wage reviews. Accordingly,by letter dated May 19, 1981, Cline informed Riccelli:Pursuant to our conversation on the evening ofMay 12 concerning the granting of annual wage re-views.The Union agrees that the employees who areeligible for their annual wage reviews should re-ceive them, without further delay, due to on goingnegotiations.The Union does reserve the right during thecourse of negotiations to demand additional in-creases to fully compensate those employees whohave been granted increases during the interimperiod.Thereafter, as will be discussed infra, Respondent wentahead and resumed conducting individual employee per-formance and wage reviews as it had done in the pastand pursuant to these reviews granted employees payraises. The Union did not understand the formula beingused by Respondent to grant these increases and duringthe months of June and July requested information fromRespondent about the subject. So, at the July 22 bargain-ing session, Respondent's negotiators furnished theUnion's negotiators with two documents which it statedshowed how Respondent was computing the individualemployees' pay raises. Both documents were confidentialmemos from Plant Manager Kissinger to PresidentHanson on the subject of "pay rate guidelines" datedJanuary 5 and June 1, 1981, respectively. Respondent'snegotiators were unable to answer several questionsasked by the Union's negotiators about these guidelines.They explained that it was Plant Manager Kissinger'sformula and that Respondent's negotiators did not under-stand it and would contact the Union at a later dateabout the matter.In February 1981 when Respondent stopped conduct-ing its periodic employee wage reviews and froze its em-ployees' wages on account of the question concerningunion representation pending before the Board, Respond-ent's policy was to grant employees pay raises every 3months during their first 6 months of employment andthereafter every 6 months. Respondent computed theamount of an employee's pay raise during these intervalsusing a "pay rate guideline," formulated by Plant Man-ager Kissinger which established a monthly starting rateof pay for each job classification and the maximum ratefor each classification at the end of 3 months, 6 months,and 12 months. For example, pursuant to the guidelinethe rate of pay for an employee employed as a laborerwas as follows: Starting rate-S900 per month; 3-monthreview-S975 per month maximum; 6-month review-$1,015 per 6-month maximum; and i-year review--S1,070per month maximum. The maximum monthly rate of payfor each job classification was computed on a 12-monthbasis, as follows: A 12-percent cost-of-living factor; a 3-percent employment tenure factor; and a 3-percent meritfactor. In other words, as Kissinger testified, at the endof the first 3 months of employment an employee's payraise was computed based upon the employee's startingrate of pay multiplied by a 3-percent cost-of-livingfactor, a I-percent employment tenure factor, and a 1-percent merit factor.18 The only discretionary factorused in this formula was the merit factor which wasawarded only if the worker's productivity was regardedas sufficient to warrant a merit increase.On June 1, 1981, Respondent replaced the above-de-scribed formula, which had been developed by Kissingerwith a new one also developed by Kissinger. Pursuant tothe new formula the employees' periodic wage increaseswere to be computed as follows: the third month payraise was based upon an employee's starting rate multi-plied by a I-percent employment tenure factor, a 2.5-per-cent cost-of-living factor, and a I-percent merit factor;the 6-month pay raise was based upon the 3-month ratemultiplied by a 2-percent employment tenure factor, a2.5-percent cost-of-living factor, and a 2-percent meritfactor; the 12-month pay raise was based upon the 6-month rate multiplied by a 3-percent employment tenurefactor, a 2.5-percent cost-of-living factor, and a 3-percentmerit factor; and the 18-month pay raise was based uponthe 12-month rate multiplied by a 4.5-percent ejploy-ment tenure factor, a 2.5-percent cost-of-living actor,and a 3-percent merit factor. In addition, starting rates ofpay for each job classification were increased June 1,1981, effective May 1, 1981, by 12 percent to take intoaccount the increase in the cost-of-living during the 12-month period ending May 1, 1981.10. Respondent's June 2 communications to itsemployees about their telephone privileges and theirrights under the ActOn June 2 during a negotiation session Respondent'sprinciple negotiator, Michael Riccelli, handed theUnion's chief negotiator, Lee Cline, two memos to Re-spondent's employees from management dated June 2,1981. One memo addressed the subject of "telephone use18 Obviously, based upon the aforesaid computations, a laborer wouldreceive only S945 at his 3-month review not the S975 set out in Respond-ent's guidelines. Plant Manager Kissinger testified that since it was Re-spondent's practice to stay within the amount set out in the guidelinesthat the laborer would in fact receive S975 not S945.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand privileges" and the other addressed the subject ofthe "rights of employees." The memo dealing with thetelephone reads as follows:In response to employee requests, RAHCO, Inc.,will install a telephone for employees in the foyerbetween the production line and the office. Outgo-ing calls only can be placed, by dialing "9" andwaiting for the outside dial tone.Local calls only can be made unless, due to a sig-nificant emergency, long distance calls must bemade. They may be made by dialing the operatorand charging the call to your home phone numberor credit card.The telephone is for general use by employeesduring breaks and lunch periods. Use during workperiods is strictly limited to legitimate emergencies.The memo on the subject of the rights of the employeesreads as follows:RIGHTS OF EMPLOYEESUnder the National Labor Relations Act, employeeshave the right:To self-organization;To form, join, or assist labor organizations;To bargain collectively through representativesof their own choosing;To act together for the purpose of collective bar-gaining or other mutual aid or protection;To refuse to do any or all these things unless theunion and the employer, in a State where suchagreements are permitted, enter into a lawful secu-rity clause requiring employees to join the union.The management and staff of RAHCO, Inc. fullysupport your rights as described above. The man-agement will not tolerate threats to or coercion ofemployees in the exercise of these rights by anyone,including RAHCO, Inc. line, supervisory staff, ormanagerial employees. If you feel any of yourrights are being infringed upon, please contacteither of the persons identified below so that thecircumstances may be investigated, and any neces-sary corrective action, including disciplinary actioncan be taken.Bob Kissinger, Plant Manager, RAHCO, Inc., tele-phone number 467-0617 or Michael Riccelli, Gener-al Counsel, RAHCO, Inc., telephone number 467-0770, ext. 127.Riccelli asked whether the Union would like to discussthe matters set forth in the aforesaid memos. Cline, afterreading them, shoved them back across the bargainingtable to Riccelli, stating that he did not intend to discusssuch matters because they involved unfair labor practicespending before the Board. Riccelli stated that his pur-pose in submitting the memo about the use of the tele-phone was not to negotiate about the Union's unfairlabor practice charge but to install a phone in the plantfor the use of the employees. Cline repeated that he didnot want to discuss the matter. And, with respect to thememo dealing with the rights of the employees, Riccellistated that if members of management were interferingwith employees' statutory rights that the parties shoulddeal with the problem immediately in order to nip it inthe bud rather than with the filing of unfair labor prac-tice charges with the Board several months after theevents. Cline responded that he did not consider whatthe Company was proposing to be an adequate grievanceprocedure. Riccelli stated it was not intended to be agrievance policy but that Respondent was only inform-ing the employees of their "law given rights."The negotiators thereafter during this meeting dis-cussed other matters after Cline, in response to Riccelli'sinquiry reaffirmed that the Union did not desire to dis-cuss the matters contained in Respondent's telephone orrights of employees memos. Subsequently, when the ses-sion recessed temporarily for the Union's negotiators tocaucus by themselves, Respondent posted both of thememos on the company bulletin board. When theUnion's negotiators returned to the bargaining table fromtheir caucus they indicated that they had observed thatthe memos had been posted on the bulletin board. Clineindicated that the Union would take them under advise-ment. ' 9B. Analysis and Ultimate Conclusionary Findings1. Mike Stinson's statusDuring the time material herein, Respondent's assem-bly line was operated by approximately 11 employeesplus Assembly Line Supervisor Bruce Caroon, who wasadmittedly a statutory supervisor, and Assistant Assem-bly Line Supervisor Michael Stinson.20The assemblyline has five separate stations and is 180 feet long. Priorto the time material herein the assembly line consisted ofas many as 10 stations and employed as many as approxi-mately 50 employees. Since December 1980 it has oper-ated with 5 stations and approximately 11 employees.Stinson was hired as an assembler on June 2, 1980, andapproximately 2 weeks later was promoted to the posi-tion of assistant assembly line supervisor. At the timePlant Manager Kissinger informed the employees whoworked on the assembly line that Stinson was "in chargeof taking care" of the first part of the assembly line andCaroon the end of the assembly line. Caroon, the assem-bly line supervisor, informed the assemblers that if theyworked on stations at the start of the assembly line thatthey should speak to Stinson about their work problemsrather than to Caroon, but that he, Caroon, was the"overall" supervisor of the assembly line. Stinson was in-troduced by Caroon to assembler Wiley, who worked ata station at the front of the line, as the assistant line su-19 Union Representative Cline and employees Ochs and Wentworthtestified for the General Counsel about the June 2 bargaining session.Riccelli testified on behalf of Respondent. The description of what wenton at the meeting is based upon Riccelli's testimony which, in significantpart, is corroborated by Wentworth's testimony. In terms of his demea-nor Riccelli impressed me as a more credible witness than Cline or Ochsregarding the events which took place on June 2.'° Respondent's payroll records (G.C. Exh. 24) show that Respondentclassified Stinson as "assistant line supervisor."246 RAHCO, INC.pervisor who Caroon stated, "commanded all the respectand responsibility that [Caroon] did."During the time material herein, Stinson spent approxi-mately 10 percent of his working time doing manualwork like the assemblers;21wore a gold hard hat, thesame color hat as is worn by representatives of Respond-ent who are admittedly members of management andstatutory supervisors; was paid at least $100 a monthmore than assemblers with comparable seniority; and wasregarded by the assemblers who worked the stations lo-cated at the start of the assembly line as their supervisor.The record also establishes that Stinson granted permis-sion more than once to one of these employees to absenthimself from work, without consulting anyone frommanagement.During Caroon's absences from work Stinson substitut-ed for him, but Caroon was rarely absent. He waspresent 95 percent of the time. There is no evidence thatduring Caroon's absences that Stinson was delegated thesame authority as Caroon or in fact exercised such au-thority.In performing his duties as assistant line supervisor,Stinson, as indicated supra, supervised the first part ofthe assembly line and in doing so spent his time as fol-lows: doing paperwork; answering employees' questions;correcting employees' work; telling employees what todo; keeping the employees under surveillance to makesure they were working rather than loafing and doingtheir work correctly; supplying employees with parts;reassigning employees from one station to another sta-tion; and generally taking care of problems which aroseon the assembly line so that production was not delayed.It is undisputed that when Stinson issued directions ororders to employees that the employees were required toobey him or face discipline for insubordination and thatthe employees knew this.The record also establishes that the work performedon the assembly line was of a routine nature. It was rep-etitious and monotonous work which did not require anydiscretion on the part of the assemblers. In fact, each sta-tion had a copy of a manual which set out in detail themanner in which each assembler was to perform his job;i.e., which tool to use to install a part.Under Section 2(11) of the Act, the term "supervisor"includes:[A]ny individual having authority, in the interest ofthe employer, to hire, transfer, suspend, lay off,recall, promote, discharge, assign, reward, or disci-pline other employees, or responsibly to directthem, or to adjust their grievances, or effectively torecommend such action, if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature, but requires theuse of independent judgment.21 Caroon testified Stinson spent 75 percent of his working time doingmanual work. Kissinger testified Stinson spent 50 percent of his workingtime doing manual work. Employees Ochs, Anderson, Wiley, and Oatestestified that Stinson spent approximately 10 percent of his working timedoing manual work. I have credited the testimony of these employeeswho impressed me as more credible witnesses on this point than eitherCaroon or Kissinger.The burden of proving supervisory status rests on theparty alleging that such status exists. Tucson Gas & Elec-tric Company, 241 NLRB 181 (1979), and cases citedtherein. While it is established that the possession of anyone of the functions enumerated in Section 2(11) is suffi-cient to establish supervisory status, Section 2(11) re-quires, however, that a supervisor must perform thesefunctions with independent judgment as opposed to in aroutine or clerical manner. Walla Walla Union-Bulletin,Inc. v. N.L.R.B., 631 F.2d 609, 613 (9th Cir. 1980);N.L.R.B. v. Harmon Industries, Inc., 565 F.2d 1047, 1049(8th Cir. 1977); N.LR.B. v. Security Guard Service, Inc.,384 F.2d 143, 147 (5th Cir. 1967).The General Counsel does not contend nor is thereevidence to support a finding that Stinson, during thetime material herein, possessed the authority as definedin Section 2(11) of the Act to hire, transfer, suspend, layoff, recall, promote, discharge, or reward employees orto adjust their grievances or to effectively recommendsuch action. The question for decision is whether Stinsonpossessed the authority to assign or discipline employees,or responsibly to direct them, or to effectively recom-mend such action and perform one or more of thesefunctions using his independent judgment as opposed toin a routine or clerical manner.The testimony of Plant Manager Kissinger and assem-bly Line Supervisor Caroon, which is not impunged bythe whole record, establishes that Caroon decided uponthe initial work station to which an assembler was as-signed and did this without relying in whole or in partupon any recommendation voiced by Stinson. Thereaf-ter, employees were assigned to different stations inorder to relieve the monotony of the work and weretemporarily reassigned to other stations when conditionswarranted, i.e., work became slow at one station or helpwas needed at another station. The decision to reassignthese workers was also made by Caroon. AlthoughCaroon consulted with Stinson, prior to deciding to reas-sign employees from one station to another, there is noevidence that Caroon acted upon Stinson's recommenda-tions without conducting an independent investigation ofthe situation. In fact, 50 percent of the time Caroon re-jected Stinson's recommendations concerning reassign-ments from one station to another. Based upon the fore-going, I find that the record failed to establish that Stin-son has the authority to assign employees or to effective-ly recommend such action.There is no evidence that Stinson has the authority todiscipline employees. The record does reveal that on sev-eral occasions employees were disciplined by Caroonand/or Kissinger because of misconduct attributed tothem by Stinson.22In all of these cases, except forone,23Caroon was the person who recommended toIs The reporting of employee misconduct is a matter of monitoringrather than a manifestation of supervisory authority. Greyhound AirportServices, Inc., 189 NLRB 291, 293-294 (1971).Is In one instance, involving employee Oates, Stinson wrote up a disci-plinary report recommending that Oates be issued a warning for report-ing late for work after lunch. This disciplinary report was submitted toCaroon who rewrote it and although it was thereafter signed by Stinsonthe disciplinary report was never issued to Oates. In other words, Stin-son's recommendation that Oates be disciplined was apparently not ac-cepted.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagement that the employee be disciplined. There isno evidence that in these cases Stinson made any kind ofa disciplinary recommendation to Caroon or, if he did,24whether or not Caroon accepted or rejected it or con-ducted an independent evaluation to determine whetherdiscipline was justified. In fact, Caroon testified that he,Caroon, did not discipline an employee just because Stin-son informed him that the employee had engaged in anact of misconduct. Rather, Caroon testified he consid-ered the matter independently before deciding whetherto write up a disciplinary report. It is for the aforesaidreasons that I find that the record fails to establish thatStinson possesses the authority to discipline employees orto effectively recommend such action.The record, as summarized supra, establishes that Stin-son responsibly directs the work of the approximatelyfive assemblers employed at the stations located at thefront end of the assembly line. These assemblers are re-quired to obey his orders or be disciplined. The recordfails to establish that in directing the work of the em-ployees that Stinson exercises independent judgment ascontemplated by Section 2(11) of the Act. Rather, therecord reveals that the work performed by the assem-blers is of a routine and repetitious nature which doesnot require any discretion. In fact, at each work stationthere is a detailed manual which instructs the assemblershow to do their jobs. Moreover, it is undisputed that thefirst thing in the morning and the first thing in the after-noon, after lunch, that Stinson consults with Caroonabout the work. In view of all of these circumstances, Iam persuaded that when Stinson directs the work of theassemblers and tells them what to do he is acting in arouting and clerical fashion and does not exercise thetype of independent judgment contemplated by Section2(11) of the Act. Nor does he exercise that type of inde-pendent judgment when he exercises his role as police-man in making sure workers are working rather thanloafing or otherwise obey established company policy.25It is for the foregoing reasons that I find that the recordfails to establish that Stinson responsibly directs the workof the employees using his independent judgment.Based upon the foregoing, I find that the GeneralCounsel has failed to establish that Stinson possessed anyof the indicia of supervisory authority enumerated inSection 2(11) of the Act. In so concluding I have consid-ered that Stinson was clothed with several secondary su-pervisory indicia, as follows: he was classified as "assist-ant line supervisor";26 he wore a gold hat, the color hatworn by persons who are admittedly a part of manage-ment; he was paid more money than the other assem-'4 I recognize that Plant Manager Kissinger testified that the normalprocedure was for Stinson to recommend to Caroon that a disciplinaryreport be issued. But the record fails to establish that Caroon acted uponStinson's recommendations without independently evaluating the situa-tion.2i As I have found supra, the record fails to establish Stinson has theauthority to discipline or effectively recommend that employees be disci-plined for failing to obey his orders.26 In determining whether a person is a statutory supervisor "job titlesare unimportant." Laborers and Hod Carriers Local No. 341 [Patrick J.Hurrell] v. N.LR.B., 564 F.2d 834, 837 (9th Cir. 1977). Accord: ArizonaPublic Service Company v. N.L.R.B., 435 F.2d 228, 231, fn. 6 (9th Cir.1971) (the job title is "irrelevant").blers;27he authorized one assembler to be absent fromwork on several occasions without consulting manage-ment; and was regarded by the persons whose work hesupervised as their supervisor. Nevertheless, I am per-suaded that these secondary indicia of supervisory statuswhether viewed separately or together are insufficient tosupport a finding of supervisory status within the mean-ing of Section 2(11) of the Act where, as here, there isno evidence that Stinson possessed at least one of the su-pervisory powers enumerated in Section 2(11). Under thecircumstances to base a finding of supervisory statusupon secondary indicia would be contrary to the statutebecause of the courts, with the approval of the Boardhave instructed me," [i]t is important for the Board notto construe supervisory status too broadly, for a workerwho is deemed a supervisor loses his organizationalrights." McDonald Douglas Corp. v. N.LR.B., 655 F.2d932 (9th Cir. 1981). Accord: Westinghouse Electric Corpo-ration v. N.L.R.B., 424 F.2d 1151, 1158 (7th Cir. 1970)(the Board has a duty to employees to be alert not toconstrue supervisory status too broadly because the em-ployee who is deemed a supervisor is denied employeerights which the Act is intended to protect).It is for all of the foregoing reasons that I find that therecord, as a whole, does not establish that Stinson is asupervisor within the meaning of Section 2(11) of theAct.The fact that Stinson is not a statutory supervisor doesnot by itself preclude attributing his conduct to Respond-ent. Respondent may still be held responsible for Stin-son's conduct if employees could reasonably believe thatStinson was acting on behalf of Respondent because ofthe position Respondent placed him. E.g., Helena Labo-ratories Corp., 225 NLRB 257 (1976), enfd. in pertinentpart 557 F.2d 1183 (5th Cir. 1977); Broyhill Company, 210NLRB 288, 284 (1974), enfd. 514 F.2d 655 (8th Cir.1975). Here, Stinson, pursuant to Respondent's authoriza-tion, regularly directed employees' work and Respondenthad placed the employees on notice that they were ex-pected to obey Stinson's directions. Moreover, Stinsonacted as assembly line supervisor in Caroon's absence,albeit this occurred very rarely, and Stinson wore a goldhat which was the emblem of management. In the lightof these circumstances, Respondent would ordinarily beaccountable for Stinson's conduct, although he is not astatutory supervisor, since Respondent placed Stinson ina position whereby the employees would have just causeto believe he was acting and on behalf of management.2. Assembly Supervisor Caroon's conducta8(a) On March 24 Caroon speaks to employees aboutthe layoffOn March 19 a majority of Respondent's productionand maintenance employees voted in favor of union rep-"' The disparity of compensation cannot be "accorded litmus papersignificance in the absence of solid evidence of the possession of supervi-sory responsibility." Oil. Chemical and Atomic Workers InternationalUnion. AFL-CIO [George A. Angle, d/b/a Kansas Refined Helium Compa-nyl v. N.LR.B., 445 F.2d 237, 242 (D.C. Cir. 1971).'8 Caroon is admittedly a statutory supervisor.248 RAHCO, INCresentation. On March 24, shortly after Plant ManagerKissinger informed the employees that a group of the as-sembly workers were being temporarily laid off at theend of the workday due to a shortage of parts, AssemblySupervisor Caroon, as I have described in detail supra,informed the employees that they were being laid off be-cause employees had voted in favor of union representa-tion. Specifically, in response to employee Ochs' inquiryCaroon acknowledged to employees Ochs and Knutsenthat in the past employees were not laid off when therewas a shortage of parts, and explained to Ochs andKnutsen that "this is what you voted for when youvoted for the Union." Later that same day, in the pres-ence of several employees, Caroon, in response to an em-ployee's inquiry as to whether or not the Union had any-thing to do with the layoff, replied, "you people wantedthis, you voted for it, and now you've got it." Whenasked why the employees instead of being laid off couldnot clean shelves or sweep floors or stock parts or pullweeds as had been done in the past when there was ashortage of parts or a lack of work on the assembly line,Caroon informed the employees "you people got a jobdescription now, you voted for it ...your job descrip-tion is working on the line, so you are going home."29Based upon the foregoing I find that on March 24 As-sembly Supervisor Caroon told employes that they werebeing laid off because employees had voted in favor ofunion representation. I further find by virtue of this con-duct Respondent violated Section 8(a)(1) of the Act.(b) Caroon 's April conversations with employee AlbertAs I have described in detail supra, during AprilCaroon had three separate conversations with employeeAlbert in which he expressed certain threats. On April10 Caroon told Albert that Respondent's president,Hanson, intended to contract out Respondent's workthus causing Caroon and the employees to lose theirjobs. Caroon explained to Albert that he thought Han-son's reason for engaging in this conduct was thatHanson was afraid that the Union would organize Re-spondent's parent company which was located next door.Caroon told Albert that he thought everything wouldreturn to normal if the employees revoted and voted theUnion out and suggested that Albert solicit other em-ployees to vote against the Union. During this conversa-tion Caroon also stated that President Hanson did notcare whether employees ever got a contract. Thereafter,4 days later, Caroon informed Albert that if the employ-ees who had just been recalled from layoff did not have"a change of heart" in a hurry that it would be "toolate" and advised Albert to start a savings account. Also,later that month, Caroon informed Albert that Respond-ent's humane treatment of the employees had ended, thatPresident Hanson just regarded the employees as "toys"to play with as he wished, and that Hanson intended to'9 Prior to the union election Respondent's president, in an effort topersuade the employees to vote against union representation, told them,among other things, that, "we encourage workers to use their talents,where they best can .... as opposed to typical unionized organizationswhich often assign their workers to singular job descriptions ... becauseof a straight jacket labor contract." (G.C. Exh. 19.)finish Respondent's production schedule and then lay offeveryone.Based upon the foregoing I find that in April Caroonwarned employee Albert that Respondent intended tocontract out the employees' work and lay them off be-cause they had supported the Union, that the employeescould avoid this layoff if they voted out the Union, andthat Albert should solicit employees to withdraw theirsupport from the Union. I further find that by virtue ofthis conduct Respondent violated Section 8(a)(1) of theAct. Likewise, I find that Respondent violated Section8(a)(1) by virtue of Caroon's statement to Albert that Re-spondent's president did not care whether Respondent'semployees ever got a contract. This statement, if viewedin isolation, would be innocuous. But, when viewed inthe context of Caroon's other statements indicating thatRespondent's president intended to lay off the employeesif they did not vote out the Union, it was reasonably cal-culated to convey the idea that Respondent did notintend to bargain in good faith with the Union. As theSupreme Court in N.L.R.B. v. Gissel Packing Co., 295U.S. 575, 617 (1969), has observed, any evaluation of em-ployer language:...must take into account the economic depend-ence of the employees on their employers, and thenecessary tendency of the former, because of thatrelationship, to pickup intended implications thatmight be more readily dismissed by a more disinter-ested ear.3. Warehouse Supervisor Engel's conduct30On March 24, as described in detail supra, WarehouseSupervisor Engel informed employee Ochs that PlantManager Kissinger intended to "make it very, veryrough" on the employees who supported the Union. Ifind that by Engel's March 24 warning to employeeOchs that Respondent intended to make it very rough onthe employees because they had supported the Union,Respondent violated Section 8(a)(l) of the Act.31On April 1, as described in detail supra, Engel in-formed employee Wentworth that Respondent intendedto make the employees so miserable that they would getmad and quit their employment thereby allowing Re-spondent to replace them with employees who were notunion sympathizers. I find that Respondent violated Sec-tion 8(a)(l) by Engel's April I statement to employeeWentworth that Respondent intended to replace its cur-rent employees who voted in favor of union representa-tion with antiunion employees by making working condi-tions so miserable for the current employees that theywould quit.so Engel is admittedly a statutory supervisor.sl This finding is not encompassed by a specific allegation in the com-plaint. However, Ochs' testimony about his March 24 conversation withEngel was presented without objection and Respondent in its case-in-chief questioned Engel about this conversation In other words the issuewas fully litigated.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Assistant Line Supervisor Stinson's conductOn or about May 18, as described in detail supra, Stin-son questioned four employees about their union dues; heasked them whether they were paying union dues. I havefound supra, although Stinson was not a statutory super-visor, Respondent had placed him in a position so thatthe employees under ordinary circumstances would rea-sonably believe that when he spoke to them about theUnion that he was speaking on behalf of management.However, the circumstances surrounding his interroga-tion of the employees about their union dues are suffi-cient to warrant the inference that the employees wouldnot have reasonably believed that Stinson, when he ques-tioned them about their dues, was speaking on behalf ofmanagement. Thus, shortly before he questioned the em-ployees, Stinson had been solicited by both the Unionand individual employees to join the Union and payunion dues. In fact, it was common knowledge amongthe employees that Stinson had been invited to join theUnion and pay union dues. In view of these circum-stances I am of the opinion that Stinson's interrogation ofthe employees did not violate Section 8(a)(1) of the Act,as alleged in the complaint, and I shall recommend thatthis allegation be dismissed.5. The March 23 changes in the employees'environmentOn March 23, as described in detail supra, when Re-spondent's employees arrived for work they discoveredseveral changes in their work environment.The employees could no longer enter the plant 10 to15 minutes prior to the start of work in the morning ashad been their custom. The outside door leading to theproduction area was now locked until 5 minutes beforework started, thus forcing the employees to wait in theirautomobiles for 5 to 10 minutes before entering theplant.32The employees could no longer enter the warehouseoffice or the quality control cage nor could they anylonger enter the main office without the written permis-sion of their supervisors. Previously the employees hadunlimited access to the main office, the quality controlcage, and the warehouse office.The employees could no longer get the materials andequipment they used in their work, which was lockedup, without going to their supervisors because on March23 Respondent took away the employees' keys. Now theemployees were required to go to their supervisors eachtime they needed equipment and materials which werelocked up.The employees' use of the telephone during lunch andbreak periods was now limited to emergency phone callswhereas previously during lunch and break periods theemployees could make any kind of a telephone call.Also, employees previously had asked an office clerical32 The outside door leading to Respondent's main office was unlockedat the usual time, but employees on March 23, as described infra, werealso forbidden to enter the main office without the permission of theirsupervisors. Respondent did not inform employees that if they arrived inthe morning before the outside door to the production area was unlockedthat they could use the door to the main office to enter the plant withouttheir supervisor's permission.for permission to use the phone which was located in themain office whereas now they were required to get writ-ten permission from a supervisor to use the phone.The aforesaid changes instituted by Respondent onMarch 23 affected virtually every one of Respondent'semployees who were represented by the Union and, intheir totality, adversely affected the employees' work en-vironment in a significant way. The changes wereabruptly instituted on the morning of March 23 withoutexplanation to the employees. The changes took placethe first working day following the March 19 representa-tion election in which, despite Respondent's announcedopposition, a majority of the employees had voted infavor of union representation. Also, the changes weremade during the same period of time that Warehouse Su-pervisor Engel was informing employees Ochs andWentworth that Respondent intended to "make it very,very rough" on the employees for supporting the Unionand that its aim was to replace the current work forcethat had voted in favor of union representation with em-ployees who were not sympathic to the Union by thedevice of making working conditions so miserable thatthe current work force would quit. These circumstancespersuade me that the General Counsel has made a primafacie showing that it was a desire to retaliate against themajority vote for union representation that was a moti-vating factor in Respondent's decision to institute theabove-described March 23 changes in the employees'work environment. 3 3I shall now describe and evaluate the evidence pre-sented by Respondent in support of its contention thatthe March 23 changes would have been instituted evenin the absence of the employees' vote for union represen-tation. Respondent's principle witness was Plant Man-ager Kissinger, the person who made the decision to in-stitute each of the changes. Initially, I am constrained tonote that in testifying about his reasons for institutingthese changes that Kissinger, in terms of his testimonialdemeanor, did not impress me as a credible witness. Inaddition, an evaluation of Kissinger's testimony, in thelight of the whole record, reveals that it is unworthy ofbelief.Kissinger testified that his reason for taking the keysaway from the employees on March 23 was to preventthe theft of tools. He testified that there had been a lot oftools stolen from the plant and that his decision to takethe employees' keys was triggered by Assembly Line Su-pervisor Caroon's report to him on March 19 that an ex-pensive air grinder was missing from the assembly line.Caroon contradicted this testimony. Caroon testified thatthe air grinder in question was not missed until sometimeafter March 24, several days after Kissinger's decision totake away the employees' keys was instituted.34More-"3 The fact that the changes adversely affected both pro and anti unionemployees, under the circumstances herein, does not detract from theGeneral Counsel's prima facie case. See Dillingham Marine and Manufac-turing Company, etc., 610 F.2d 319, 321 (5th Cir. 1980), and cases citedtherein.s3 I recognize that Respondent's general counsel, Riccelli, testified thaton March 19 or 20 Kissinger, in a casual conversation, mentioned themissing air grinder to Riccelli. This testimony was not corroborated byContinued250 RAHCO, INC.over, the record shows that, as Kissinger must have real-ized, Kissinger's instruction that the employees could nolonger possess the keys to the various storage areas inthe plant was not calculated to prevent the theft of tools.The only tools kept under lock and key are Respondent'sspare tools. The great majority of the tools in the plantare kept at the various assembly line stations on toolcarts or hang from the walls. As a matter of fact, the ex-pensive missing air grinder which Kissinger testified trig-gered his decision to take away the employees' keys waslocated at one of the assembly line stations. Kissinger ad-mitted that the theft of this grinder could not have beenprevented by the new policy whereby keys to the stor-age areas were no longer allowed in employees' posses-sion. In addition, the record establishes that the problemof missing tools existed for several months prior to thestart of the Union's organizational campaign and thatprior to the Union's campaign the problem was viewedwith considerable concern by Kissinger. Kissinger failedto explain why, in view of his concern, he failed to takethe keys from the employees at that time. The answerlies, I believe, in the fact that the missing tools were notkept under lock and key. Finally, I am persuaded that, ifKissinger took the keys away from the employees for thelegitimate reason he advanced at the hearing herein, atthe time the employees were told to turn in their keys onMarch 23 that Kissinger or some other member of super-vision would have given them this as the explanation forthis new policy, rather than silence. It is for all of theaforesaid reasons that I am persuaded that Kissinger's ex-planation given at the hearing for taking away the em-ployees' keys was false.Kissinger testified that his decision to keep the outsidedoor leading to the production area locked until 5 min-utes before starting time each morning was motivated bythe same reason as his decision to take away the keysfrom the employees. Since I have found supra, that Kis-singer's reasons for taking the keys away from the em-ployees was a sham, I reject his identical explanation fordeciding to keep the outside door to the plant's produc-tion area locked until 5 minutes before the start of theshift.Kissinger testified that he decided to limit the employ-ees' access to the main office, the warehouse office, andthe quality control cage because the employees, since atleast June 1980, were continually leaving their work sta-tions and going into these areas when they should havebeen working and that Kissinger spoke to them aboutthis on several occasions during regularly scheduled shopmeetings. Kissinger did not explain why, during the sev-eral months prior to the start of the Union's organiza-tional campaign when this misconduct was taking place,Kissinger had not taken the action he took on March 23to put a stop to it. In fact, the record shows that, inMarch 1980 when the person in charge of quality controlrecommended to Kissinger that the quality control cagebe placed off limits to the employees who were not as-signed to work there, Kissinger rejected this recommen-Kissinger. This, plus the fact that Riccelli did not impress me as a con-vincing witness when he gave this testimony, plus Caroon's unequivocaltestimony that the air grinder was not missed until after the March 24layoff, has led me to reject Riccelli's testimony.dation and the practice of employees entering the qualitycontrol cage continued. Also, I am persuaded that, ifKissinger's reason for preventing the employees' accessto the quality control cage and warehouse office andlimiting their access to the main office was based uponlegitimate business considerations, supervision wouldhave explained to the employees the reasons for these re-strictions when they were placed into effect rather thanstaying silent. It is for these reasons that I reject Kissin-ger's explanation for his motivation in instituting the ruleprohibiting employees from entering the quality controlcage and warehouse office and restricting them from en-tering the main office without written permission from asupervisor.Kissinger testified that the reason he instituted thesystem whereby employees had to get written permissionfrom their supervisors to use the plant telephone wasthat employees in the past had abused the use of the tele-phone.35Kissinger testified that this abuse of the phonesby the employees existed from the time Respondentbegan its business operation in 1979 and that the Compa-ny's switchboard operator was continuously complainingto him that she was spending all of her time giving em-ployees outside phone lines. Kissinger did not explainwhy, despite the employees' abuse of the phones formore than I year prior to the start of the Union's organi-zational campaign, he did not, prior to the Union's cam-paign, take the step he took on March 23 to remedy thisabuse. Also, I find it difficult to believe that if Kissingerhad a legitimate reason for instituting the requirementthat employees get written permission form supervisionto use the phone that he would not have given explana-tion to the employees when the employees were in-formed of this new rule. Kissinger failed to explain whythis explanation was not given to the employees whenthe rule was instituted. It is for these reasons that I rejectKissinger's justification for instituting the policy wherebyemployees were required to get written permission fromsupervision to use the company phone.It is for the foregoing reasons, including my observa-tion of Kissinger's poor demeanor while testifying aboutthe new rules instituted on March 23, that I have reject-ed his testimony and conclude that the reasons he ad-vanced to support the changes were false. Accordingly, Ifurther find that Respondent failed to demonstrate that itwould have instituted the above-described March 23changes in the employees' work environment even if theemployees had not voted in favor of union representa-tion.Based upon the foregoing, I find that the GeneralCounsel has proven by a preponderance of the evidencethat on March 23 Respondent was motivated by a desireto punish employees because they voted in favor ofunion representation when it instituted several new poli-cies which, taken in their entirety, significantly changedthe employees' work environment in a manner detrimen-" Kissinger did not explain why, on March 23, Respondent's supervi-sors informed the employees that they could no longer make phone callsduring their lunch and break periods unless said phone calls were for anemergency, whereas, previously there was no such limitation upon theuse of the phone during nonworking time.251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtal to the employees. These new policies were as follows:prohibiting employee access to the plant until 5 minutesbefore starting time; prohibiting employee access to thequality control cage and warehouse office; requiring em-ployees to get written permission from their supervisorsin order to enter the main office or to use the companytelephone located in the main office; taking away the em-ployees' keys to the storage areas where their equipmentand materials were locked up; and prohibiting employeesfrom using the company telephone during lunch or breakperiods unless it was for an emergency. I further findthat by engaging in this conduct Respondent violatedSection 8(a)(l) and (3) of the Act.I also find that by making the above-described changeswhich significantly affected the employees' work envi-ronment, without first notifying the Union and affordingthe Union an opportunity to bargain over the changes,but instead on the first working day after the Union'selection victory, placing into effect the changes, Re-spondent violated Section 8(a)(5) and (1) of the Act.36Bralco Metals, Inc., 214 NLRB 143 (1974). In so conclud-ing I have considered whether each of the changes insti-tuted on March 23 affected employees' "conditions ofemployment" as that term is used in Section 8(d) of theAct. I am of the view that Respondent's conduct in pro-hibiting employees from using the telephone during theirnonworking time for other than emergency phone callsand from using the phone without the written permissionof their supervisors affected a significant and substantialchange in a condition of employment. But, the remainingchanges instituted on March 23 which prohibited em-ployee access to the plant until 5 minutes before the startof the workshift prohibited employee access to the qual-ity control cage and warehouse office, prohibited em-ployee access to the main office without permission fromtheir supervisors, and required employees to go to theirsupervisors each time they had to get equipment and ma-terials which were locked up did not, when viewed sepa-rately, affect significant and substantial changes in theemployees' conditions of employment. However, itwould be unrealistic to view these changes separately.Each one of the changes must be viewed in the mannerin which it was instituted by Respondent, as part of onepackage,37when taken together, substantially affects theS6 It is undisputed that Respondent unilaterally instituted the March 23changes without first notifying and bargaining with the Union aboutthem. It is settled law that an employer, such as Respondent, which isobligated to bargain in good faith with the Union has a correlative dutynot to unilaterally change established employment conditions withoutfirst consulting and bargaining with the Union. N.LR.B. v. Benne Kat;etc. d/b/a Williamsburg Steel Products Ca, 369 U.S. 736, 743 (1962). Theobligation to refrain from making unilateral changes in employees' condi-tions of employment is applicable even between the date of the Union'selection victory and the Board's certification of the Union's victory, espe-cially where, as in the instant case, no objections to the election werefiled by Respondent. See Mike O'Connor Chevrolet-Buick-GMC Co., Inc.,et al., 209 NLRB 701 (1974). Accord: Anchortan, Inc. v. N.L.R.B., 618F.2d 1153, 1156-57 (5th Cir. 1980); N.L.R.B. v. Allied Products Corp.,Richard Bros. Div., 629 F.2d 1167 (6th Cir. 1977).a3 Plant Manager Kissinger, the person who was responsible for insti-tuting the March 23 changes, testified in effect that each one of the afore-said changes were instituted by him as a part of a single plant designed to"control" the employees.employees' work environment and constitutes a signifi-cant and substantial change in their physical work envi-ronment. Cf. Bralco Metals, Inc., supra, 214 NLRB 143,149, fn. 9.6. The April I change in the employees' workweekFrom the time Respondent commenced business inNovember 1979 until April 1981 its employees workedfour 10-hour days a week, Monday through Thursday.On April 1, pursuant to a decision made by Plant Man-ager Kissinger, this work schedule was changed to five8-hour days, Monday through Friday. The change affect-ed every employee represented by the Union and consti-tuted a significant and substantial change of an existingterm and condition of employment. The employees'workweek occurred less than 2 weeks following the rep-resentation election in which a majority of the employ-ees, despite Respondent's announced opposition to unionrepresentation, voted in favor of union representation.One week prior to the change in work schedule PlantManager Kissinger, as I have found supra, instituted sev-eral other changes in the employees' work environmentfor the purpose of punishing them for voting for unionrepresentation and, during the period of time materialherein, as I have also found supra, Supervisors Caroonand Engel informed employees that Respondent, Kissin-ger in particular, intended to make the employees' work-ing conditions onerous because the employees voted infavor of union representation. Also, as I have foundsupra, Supervisor Caroon, prior to the election, warnedan employee that if the employees voted in favor ofunion representation that Respondent would take awaytheir 3-day weekend.38These circumstances persuademe that the General Counsel has made a prima facieshowing that it was a desire to retaliate against the ma-jority vote for union representation that was a motiviat-ing factor in Respondent's decision to change the em-ployees' workweek from a 4- to a 5-day workweek.39Plant Manager Kissinger, the person who decided tochange the employees' work schedule from four 10-hourdays to five 8-hour days, testified he did this in order tomake up for the lost production suffered on account ofthe March 24 layoff and because a five 8-hour day weekwas more efficient than a four 10-hour day week interms of worker productivity. With respect to his desireto recoup the production lost on account of the layoffKissinger testified that before the change in the employ-ees' workweek the assembly line workers were expected5a In evaluating Respondent's motivation for changing the employees'workweek, I have not, as suggested by the General Counsel, consideredAssistant Line Supervisor Stinson's statements to several employees thatthe reason for the change in the workweek was because the employeesvoted in favor of union representation. Stinson, as I have found supra, isnot a supervisor within the meaning of Act. While his comments may besufficient to coerce and restrain employees from exercising their Sec. 7rights because of the position Respondent has placed him in, I do not be-lieve that this is sufficient to attribute his remarks to Respondent for pur-poses of evaluating Respondent's motivation.39 Under the circumstances, the fact that the change in the employees'work schedule adversely affected both pro- and antiunion employeesdoes not detract from the General Counsel's prima facie case. See Dil-lingham Marine and Manufacturing Company, etc., supra, 610 F.2d 319,321, and cases cited therein.252 RAHCO, INC.to produce one combine a day whereas under the newworkweek they were still expected to produce one com-bine a day even though they worked 2 hours less a day,therefore increasing production by one unit a week, and,with respect to the employees' efficiency, Kissinger testi-fied that employees who worked a 10-hour day are notas efficient workers as those who work an 8-hour daybecause the employees who work the 10-hour day dovery little work during the last hour and the equality ofthe work which is done during that last hour is inferior.I am of the opinion that Kissinger's testimony concern-ing his motivation for changing the employees' work-week is not credible.Kissinger, who was Respondent's plant manager whenit began operation in November 1979, was employed im-mediately prior to this in a management position by Re-spondent's parent company. Respondent's parent compa-ny for a considerable period of time has used a four 10-hour day workweek. Kissinger testified that his experi-ence with this work schedule when employed by theparent company demonstrated to him that the time of thelast hour each day that the employees had slowed downconsiderably and did not work efficiently. Kissinger fur-ther testified that despite this knowledge he decided toutilize the four 10-hour day workweek at Respondent in-asmuch as this was the work schedule that the parentcompany was using and Kissinger felt comfortable withthat system. In other words, for the first 15 months ofRespondent's operation, prior to the start of the Union'sorganizational campaign, Kissinger used the four 10-hourday workweek to operate the assembly line even thoughhe knew it was not as efficient as a five 8-hour dayworkweek. Presumably, as was the case with the man-agement officials who operated Respondent's parentcompany, Kissinger felt that there were other benefits tothis system, i.e., employee morale and the recruitment ofsuperior workers, which outweighed the fact that a cer-tain amount of efficiency was lost during the last hour ofwork. In view of these circumstances Kissinger's expla-nation for abruptly abandoning the four 10-hour dayworkweek immediately after the Union's election victorydoes not ring true.An examination of the record reveals that the changein the workweek from four 10-hour days to five 8-hourdays was not necessary to Kissinger's plan to increaseproductivity. It reveals that the essential ingredient inKissinger's plan to increase productivity was his decisionto speed up the production line, a decision unrelated tothe number of days that the employees work each week.On April 13 when the workers returned from their layoffand production resumed, the assembly line workers wererequired to do the same amount of work in 8 hours asthey have previously been expected to do in 10 hours.Thereafter, approximately 1-1/2 weeks later Kissinger in-creased the production requirement so that the employ-ees were now expected to produce in 6-1/2 hours whatthey had been expected to produce in 10 hours whenthey had been working for 10-hour days. It is significantthat Kissinger failed to testify why he did not adjust theproduction requirement for the production workers, asdescribed above, while at the same time retaining the 4-day workweek.Respondent's records show that during December1980 the average number of hours that it took an em-ployee to produce a combine steady increase from 96hours per unit to 106 hours per unit by the end of themonth and that, during 3 of the 4 weeks during thisperiod, the workers failed to produce their quota of fourcombines a week. In fact, during one of these weeks onlytwo combines were produced. Thereafter, during the 3-week period in January, prior to the date the Union filedits representation petition on February 2, the averageproductivity per worker did not improve. Nonetheless,Kissinger, during this period, prior to his knowledge ofthe Union's organizational campaign, did not change theemployees' workweek despite the obvious gradual de-crease in efficiency. As a matter of fact if Kissinger's tes-timony is taken at face value, by not acting at that timeto change the workweek from four 10-hour days to five8-hour days, he violated his normal code of conduct.Thus, Kissinger testified that he first suspected that a 4-day workweek was not an efficient way to operate asearly as December 198040 at which time, based uponcertain weekly production reports, he observed a gradualdecrease of average productivity per worker from 96hours per unit to better than 100 and further testified that"we were going up in hours steady, and that is alwaysbeen my policy on that line when that type of thing hap-pened I make some sort of change" (Resp. Exh. 6). Kis-singer admittedly made no changes at this time and failedto explain why at this time he did not change the work-week from four 10-hour workdays to five 8-hour work-days in order to improve efficiency. In fact, there is noevidence that Kissinger took any steps at that time to in-crease the efficiency of the employees either by way ofspeeding up production or by other means. I recognizethat Kissinger testified that the reason he did not changethe employees' work schedule prior to April I was thathe had been instructed not to make any changes in em-ployees' conditions of employment while the Union'srepresentation petition was pending. But, as I have de-scribed above, the efficiency problem was readily appar-ent to Kissinger long before Kissinger knew about theUnion's organizational campaign, yet, Kissinger, forsome unexplained reason, took no steps at that time toremedy the situation.It is for the foregoing reasons, including my observa-tion of Kissinger's poor demeanor while testifying abouthis motivation for changing the employees' work sched-ule, that I have rejected his testimony that in changingthe employees' work schedule that he was motivated bya desire to increase productivity and employees efficien-cy. Accordingly, I find that Respondent has failed todemonstrate that it would have instituted the April 1change in the employees' work schedule even if the em-ployees had not voted in favor of union representation.Based upon the foregoing I find that the GeneralCounsel has proven by a preponderance of the evidencethat Respondent was motivated by a desire to punish theemployees because they voted in favor of union repre-40 This is inconsistent with Kissinger's other testimony that based uponhis past experience with the four 10-hour day workweek that he alwaysknew that it was not an efficient way to operate a production line.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentation when on Apirl I Respondent changed the em-ployees workweek from four 10-hour days to five 8-hourdays. I further find that by making this change in theemployees' hours of employment without first notifyingthe Union and affording it an opportunity to bargainabout the change,41which was a significant and substan-tial change in the employees' terms and conditions ofemployment,42Respondent violated Section 8(aXS) and(I) of the Act.7. The March 24 layoff(a) The General Counsel's prima facie caseDespite Respondent's announced opposition to unionrepresentation, a majority of its production and mainte-nance employees voted in favor of union representationon March 19 in the Board-conducted election. On March24, the second working day following the election, Re-spondent laid off 13 of the approximately 20 productionand maintenance employees, informing them that theywere being laid off that day due to a shortage of parts.The layoff occurred during the middle of the workweekwith no advance notice given to the employees and at atime when Respondent's sole customer, InternationalHarvester, was pressing Respondent to furnish it withcombines. Previously employees had not been laid offwhen there was a parts shortage or the assembly linewas shut down. On March 24, within I hour after theannoucement of the layoff, the supervisor of the assem-bly line employees, Bruce Caroon, acknowledged to theemployees that in the past when they were unable to doassembly work they had not been laid off but, explainedto them, that they were now being laid off because theemployees voted in favor of union representation. Theday immediately prior to the layoff Respondent institutednew policies which made the employees' work environ-ment more onerous in several respects and I week afterthe layoff changed the employees' workweek from four10-hour days to five 8-hour days and, as I have foundsupra, engaged in the aforesaid conduct in order topunish the employees for having voted for union repre-sentation. All of these circumstances persuade me thatthe General Counsel has made a prima facie showing thatit was a desire to retaliate against the majority vote forunion representation that was a motivating factor in Re-spondent's decision to lay off the employees.(b) Respondent's defensePlant Manager Kissinger testified that on March 20 hedecided to lay off the employees because of a lack offour critical parts: steering cylinders; beater house bush-ings; hydraulic filter assemblies; and jackshafts. He testi-fied that Purchasing Agent McCauley informed himabout the shortage of these parts and advised him thatthe vendors of the parts could not furnish Respondentwith definite delivery dates, and that the steering cy-clinder vendor estimated delivery in 2 weeks, the bush-*4 It is undisputed that Respondent unilaterally instituted the April Ichange in the employees' work schedule without first notifying and bar-gaining with the Union about the matter.42 As noted previously, the change resulted in the employees havingonly a 2-day rather than a 3-day weekend.ing and filter vendors in 4 to 5 weeks, and the jackshaftvendor in 3 or 4 days. Kissinger further testified that bythe end of March 24, the day of the layoff, the situationwith respect to the number of steering cylinders, beaterhouse bushings, hydraulic filter assemblies, and jackshaftsavailable for installation was as follows: zero steeringcylinders; a 3-day supply of bushings; a 3- or 4-daysupply of filters; and a 5-day supply of jackshafts. Kissin-ger testified that the shortage of jackshafts was not criti-cal to his decision to lay off the employees and thatabsent the shortage of the other three parts the employ-ees would not have been laid off. Based upon the factthat they were out of steering cylinders and would short-ly be out of beater house bushings and hydraulic filterassemblies and with no assurance of delivery of thesethree components in the immediate future, Kissinger tes-tified that he throught it was "impossible to continuepast March 24 .... It would not be impossible to con-tinue, but it would not be economically feasible to con-tinue."It is undisputed that in the past Respondent had beenout of steering cylinders and operated its assembly linefor at least 4 or 5 days without the cylinders by eitherusing old cylinders or cannibalizing ones from machinesalready assembled. Kissinger admitted that for the re-mainder of the week of the layoff, March 25 and 26, hecould have used old cylinders as had been done in thepast which would have been replaced by the new cylin-ders upon their arrival.43The record also establishes thaton March 24, the day of the layoff, Kissinger knew thatthe steering cylinders had already been shipped from thevendor and would arrive within a week. Thus, Purchas-ing Agent McCauley testified that on March 24 he wasnot worried about the fact that Respondent was out ofsteering cylinders because he had been informed by thevendor that some were already in route to Respondent,having been shipped that very day, and knew that whenthey arrived they "could be added further up [assembly]line." As a matter of fact the shipment of steering cylin-ders arrived Monday, March 30, the third working dayafter the layoff.Based upon the foregoing I find that on March 24when Plant Manager Kissinger laid off the employees heknew that within 3 or 4 days Respondent would receivea shipment of steering cylinders and also knew that, as inthe past, Respondent could have easily operated its as-sembly line in the interim without the steering cylinders.However, as of March 24 Kissinger had no informationwhich would have led him to believe that either a ship-ment of beater house bushings or hydraulic filter assem-blies would, like the steering cylinders, be received inthe immediate future. But, as described supra, Kissingertestified that on March 24 when he laid off the employ-ees there was a 3-day supply of beater house bushings onhand and a 3- or 4-day supply of hydraulic filter assem-blies on hand. In other words, Respondent had morethan enough bushings and filters to get it through the4s Kissinger testified that it takes approximately 5 minutes to install thesteering cylinders on a combine.254 RAHCO, INC.week of March 23 and into the week of March 30.44Nonetheless, Kissinger laid off the employees on March24, in the middle of the workweek, even though he hadthe parts to continue production for at least another 3days and International Harvester, Respondent's sole cus-tomer, was pressing it for the delivery of as many ma-chines as it could produce. Kissinger did not explain whyhe abruptly laid off the employees in the middle of theworkweek when there were sufficient filers and bushingsfor 3 more days of production. As a matter of fact Kis-singer, during cross-examination, testified that he waspositive that he did not lay off the employees until theend of the workweek March 26, because, as he testified,"I was sure we did not run out [of parts until] the end ofthe week."I recognize that Purchasing Agent McCauley testifiedin effect that based upon his personal search for thebushings and filters that as of the end of March 24 therewas only one bushing and no filters available for installa-tion. However, Kissinger on two separate occasions con-tradicted McCauley's testimony. In any event it is thestate of mind of Kissinger, the person who decided tolay off the employees, and not McCauley's state of mindwhich is significant. Moreover, I am extremely doubtfulthat McCauley did in fact conduct a personal search forthe filters and bushings prior to the layoff. Thus, McCau-ley testified he only conducted his personal search afterWarehouse Supervisor Engel, at McCauley's instruction,had conducted a personal search for the parts. Engel tes-tified that he did not conduct any such search prior tothe layoff, but conducted it during the week of March30. Moreover, the testimony of warehouse employeeDana Albert establishes that on March 24 there were, asKissinger testified, still 3- or 4-days' supply of bushingsand filters available for installation. Albert testified thaton March 24 she discovered a 4-day supply of bushingsand an 8-day supply of filters in the area of the assemblyline. In terms of her demeanor Albert was an impressivewitness. I also note that she was not laid off, hence hadno financial interest in this proceeding and was employedby Respondent at the time she gave her testimony, andthere is no evidence that she was an active partisan ofthe Union, or for that matter was even a union member.I am also of the opinion that Albert's post-hearing affida-vit does not impugn her testimony,45nor does her fail-ure to bring to Respondent's attention the fact that onMarch 24 it had a supply of bushings and filters availablefor installation.4644 The record shows that in fact Respondent received 14 bushings onApril 2 and 5 filters on April 8, and that on March 25 Respondent re-ceived a telex from its filter vendor notifying it that filters would beshipped on March 30. I also note that Kissinger testified that Respondentwas in a position to resume operation on April 8.I4 Albert's affidavit submitted to the Board on April 15 which statesthat on March 24 Respondent was out of steering cylinders but that therewere sufficient bushings, filters, and jackshafts to finish out the week ofMarch 23 and almost all of the next week is consistent with the testimonyshe presented in this proceeding.h4 Albert testified that in view of the timing of the layoff coming im-mediately after the Union's election victory and immediately after Re-spondent had made several changes in the employees' work environmentthat she felt that it would do no good to say anything to Respondentabout the availability of the parts because she felt that Respondent knew(c) Ultimate conclusionsAs I have found supra, the General Counsel has madea prima facie showing that a motivating factor in Re-spondent's decision to lay off the employees on March24 was its desire to retaliate against the employees be-cause they voted in favor of union representation.47Ifthe General Counsel makes such a showing, the burdenthen shifts to Respondent to advance a legitimate reasonfor the layoff and to prove that it would have laid offthe employees for that reason even in the absence oftheir vote in favor of union representation, that is, thatthey would have been laid off for the legitimate reasoneven if they had never engaged in the activities protect-ed by the Act. See N.LR.B. v. Nevis Industries. Inc., 647F.2d 905, 909 (9th Cir. 1981). Also Lippinscott Industries;Inc. v. N.LR.B., 661 F.2d 112, 114 (9th Cir. 1981). PlantManager Kissinger testified that the employees were laidoff because the assembly work force, due to a lack ofcritical parts, namely, beater house bushings, steeringcylinders, and hydraulic filter assemblies, could not con-tinue to work and Respondent did not expect said partsto become available in the immediate future. However,as described supra, the record reveals that Kissinger's as-serted justification is a sham because the purported cir-cumstances advanced by him did not exist. Thus, at thetime of the layoff Kissinger knew that, although Re-spondent was out of steering cylinders, a shipment wasin route which could be expected within the week andthat during the interim the assemblers, as they had donein the past, could work without the missing part. Andwith respect to the beater housing bushings and hydrau-lic filters the record establishes that at the time he laidoff the employees on March 24 there were sufficientparts left to last the remainder of that workweek into thestart of the next workweek. Under the circumstances Re-spondent did not succeed in rebutting the General Coun-sel's showing of antiunion motivation.Based upon the foregoing I find that the GeneralCounsel has proven by a preponderance of the evidencethat Respondent, on March 24, laid off employees inorder to punish the employees for voting in favor ofunion representation. I further find that by engaging inthis conduct Respondent violated Section 8(aXl) and (3)of the Act.I am also of the opinion that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by laying off the employ-ees on March 24, prior to certification of the Union,without notice to or bargaining with the Union. As theBoard has recently stated in Clements Wire & Manufac-turing Company, Inc., 257 NLRB 1058, 1059 (1981):Although an employer may properly decide that aneconomic layoff is required, once such a decision isabout them but had laid off the employees on account of the Union'selection victory.4' Where as in the instant case an employer makes a decision to lay offa group of employees in order to punish the employees as a group forsupporting the union, it is not necessary that the General Counsel estab-lish that the employer knew of the union activities on the part of eachlaid-off employee or that each one of the laid-off employees have actuallysupported the union. See, generally. Dillingham Marine & ManufacruringCo. v. N.LR.B., supra, 610 F.2d 319, and cases cited therein.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade the employer must nevertheless notify theUnion, and, upon request, bargain with it concern-ing the layoffs, including the manner in which thelayoffs and any recalls are to be effected. By failingto so notify the Union while its objections to theelection were pending, Respondent acted at its periland, since the Union was thereafter certified as thecollective bargaining representative of its employ-ees, Respondent thereby violated Section 8(a)(5)and (1) of the Act.Here Respondent failed to notify the Union about its de-cision to lay off the employees and failed to otherwiseafford the Union an opportunity to bargain about the de-cision or its effects upon the employees.48The court'sdecision in Sunderstrand, Inc. v. N.L.R.B., 538 F.2d 1257(7th Cir. 1976), relied upon by Respondent, is significant-ly distinguishable from the instant case inasmuch as therethe layoff occurred while the employer's objections tothe election were pending and the layoff itself was moti-vated by compelling economic considerations. Here Re-spondent did not file objections and the layoff was moti-vated by a desire to punish the employees for supportingthe Union. Likewise, the Supreme Court's decision inFirst National Maintenance Corp. v. N.L.R.B., 452 U.S.666 (1981), involving the permanent partial closing of abusiness, is inapposite. Unlike the permanent closure ofpart of a business which involves a change in the scopeand direction of an employer's business enterprise, thetemporary layoff of employees presumptively involvesan aspect of the relationship between the respondent andthe employees, particularly where, as here, the decisionto lay them off was because of their union activities. Itherefore find that Respondent violated Section 8(a)(5)and (1) of the Act by laying off its employees on March24 without affording the Union an opportunity to bar-gain about the decision and the effects upon the employ-ees.8. The system of written warnings and disciplineinstituted on April 28I am of the opinion that the General Counsel has es-tablished that a motivating factor in Respondent's deci-sion to institute a system of written warnings and disci-pline on April 28 was a desire to retaliate against the em-ployees for having selected the Union as their collective-bargaining representative.The record establishes that at the time Respondent in-stituted the system of written warnings and discipline onApril 28 that it was hostile toward its employees becausethey voted for union representation. In fact, Respondentthreatened to make the employees' working conditionsonerous and, in fact, made the employees' working con-ditions more onerous, in several respects because theyvoted for union representation. During the 5 weeks be-tween the employees' selection of the Union and the im-plementation of the system of written warnings and disci-pline Respondent, as I have found supra, retaliatedagainst the employees because they voted for the Union48 Likewise, the record reveals the layoff was not prompted by asudden emergency which would have precluded Respondent from afford-ing the Union an opportunity to bargain.by making their work environment more onerous in sev-eral respects: laying off a majority of the employees for a3-week period; and changing the employees work sched-ule for a 4- to a 5-day workweek. Also during lateMarch and early April Warehouse Supervisor Engel, as Ihave found supra, informed employees Wentworth andOchs that Respondent "intended to make it very, veryrough" on the employees because they supported theUnion and intended to replace the employees with an-tiunion employees by making working conditions so mis-erable that they would quit.The record also establishes, as I have found supra,that, at all times during Respondent's operation of itsbusiness up to April 28, the employees, misconduct wasnot subject to any system of discipline. The result wasthat the employees' misconduct, as Supervisor Caroontestified, "usually it was just forgotten," and only rarelywere employees ever issued written reprimands. OnApril 28, as I have described in detail supra, this situationchanged dramatically when Respondent placed intoeffect a highly structured and formalized system of disci-pline pursuant to which supervisors were required toissue employees written reprimands for misconductwhich reprimands were required to be forwarded tomanagement and made a part of the employees' person-nel files. Under this disciplinary system supervisors weregiven no alternative but to issue a written reprimand toan employee guilty of misconduct. Employee miscon-duct, which in the past had been left to the general dis-cretion of the supervisors to deal with as they saw fit,was now part of a rigid and formalized disciplinarysystem which was calculated to ensure that employeeswould be disciplined for acts of misconduct which in thepast supervision had overlooked. In short, from a systemwhere an employee misconduct was "usually ...justforgotten" by supervision, on April 28 Respondent wentto a rigid and strict system of discipline.The manner in which Respondent instituted its writtenwarning and disciplinary system indicates that it was notmotivated by legitimate business considerations. The em-ployees were not informed that a system of warnings anddiscipline, including a system of progressive discipline,was being instituted. They first learned about the newsystem on April 30 when it was actually implemented.On that day Supervisor Caroon issued eight disciplinaryreports to four different employees. He recommendedthat two of the employees be discharged.49The resultwas that Plant Manager Kissinger, pursuant to Respond-ent's new system of written warnings and discipline,placed three of the four employees on probation. Severalof the disciplinary reports issued by Caroon on April 30involved conduct which took place several days prior toeither April 28 or 30 for which the employees were notreprimanded at the time it occurred.The foregoing circumstances taken in their totalitypersuade me that the General Counsel has made a primafacie showing that it was a desire to punish the employ-ees for voting in favor of union representation that was a49 In Caroon's previous 10 months as the assembly line supervisor hedid not recommend that one employee be terminated.256 RAHCO, INCmotivating factor in Respondent's decision to institute itsnew system of written warnings and discipline.Respondent urges that the system of written warningsand discipline instituted on April 28 was not new but"was merely a written formalization of what had previ-ously been a verbal policy, with the introduction of aform that was already on file" and that the decision toformalize the existing practice came about as a result ofsupervisors' complaint that employees were getting hardto live with and that the employees appeared to be en-gaged in a work slowdown. I reject this defense in its en-tirety. It is based solely upon the testimony of MichaelRiccelli, the general counsel of Respondent's parentcompany, whose demeanor while testifying about thissubject was unimpressive. Moreover, not only part of histestimony was corroborated.50Quite the opposite, thetestimony of Assembly Line Supervisor Caroon, a wit-ness called by Respondent, which has been described indetail supra, sharply contradicted Riccelli's testimony insignificant respects. Caroon testified that prior to Riccel-li's April 28 memo there was no system of discipline forsupervision to follow, let alone the formalized system ofprogressive discipline and written reprimands set out inthe memo. Caroon further testified that prior to April 28supervision rarely did anything about employee miscon-duct, rarely informed management about employee mis-conduct, and rarely issued written reprimands. It is forthe foregoing reasons that I find that Riccelli's testimonywas false and further find that Respondent has failed torebut the General Counsel's prima facie showing of an-tiunion motivation in Respondent's decision to institutethe new system of written warnings and discipline.Based upon the foregoing I find the General Counselhas proven by a preponderance of the evidence that Re-spondent on April 28 instituted a system of written warn-ings and discipline in order to punish the employees forvoting in favor of union representation. I further findthat by engaging in this conduct Respondent violatedSection 8(a)(1) and (3) of the Act.I also find that Respondent unilaterally instituted andenforced the aforesaid system of written warnings anddiscipline without first bargaining with the Union aboutthe decision and the effects upon the employees,51 inviolation of Section 8(a)(5) and (1) of the Act. The newformalized system of issuing written warnings and disci-plining employees instituted on April 2852 contrastedsharply with the Employer's lack of any kind of a systemprior to that date. It was a departure in past practice10 I find it difficult to believe that if Riccelli's April 28 memo to super-vision were simply a codification of the Company's existing disciplinarysystem, as Riccelli testified, that Plant Manager Kissinger or some othermember of supervision would not have been called to corroborate Ric-celli's testimony. Likewise, I fild it difficult to believe that, if as Riccellitestified, supervisors were complaining to Riccelli that employees weregetting to be hard to live with and were engaging in a work slowdownthat at least one of these supervisors would not have been called by Re-spondent to corroborate Riccelli's testimony.51 It is undisputed that Respondent, on April 28, decided to institutethe disciplinary system and on April 30 implemented it without first af-fording the Union an opportunity to bargain even though the Union wasthe employees' certified bargaining representative.s2 As I have found supra, the system of written warnings and disci-pline instituted on April 28 was not just a restatement of existing regula-tions but represented a substantial departure from prevailing practice.both in quantity and quality.53The new disciplinarysystem gave Respondent's work rules a new and differ-ent stature because rules which are subject to discretion-ary and flexible enforcement are transferred in naturewhen subject to a highly structured and formalized disci-plinary procedure. See Murphy Diesel Company v.N.L.R.B., 454 F.2d 303, 307 (7th Cir. 1971), andN.L.R.B. v. Miller Brewing Company, 408 F.2d 12, 16(9th Cir. 1969). This was vividly demonstrated on April30, the first day the new disciplinary system was imple-mented, at which time four employees received eightwritten reprimands and three of the employees wereplaced on probation. In short, the disciplinary systemwhich Respondent put into effect on April 28 constituteda significant change in the employees' working condi-tions which materially and substantially affected employ-ees' job security. Such a material change in conditions ofemployment is a mandatory subject of bargaining, andRespondent violated Section 8(a)(5) and (1) by makingthis change unilaterally. N.L.R.B. v. Amoco ChemicalsCorp., 529 F.2d 427, 431 (5th Cir. 1976); Murphy DieselCompany v. N.L.R.B., supra, 454 F.2d 303, 304-305, 307.The consolidated complaint also alleges that Respond-ent independently violated Section 8(a)(3) of the Act by,on April 30, issuing written warnings to employeesWiley, Oates, Ochs, and Growt; by placing the latterthree employees on probation on that same date; and byissuing a written warning on May 28 to employee An-derson. The aforesaid discipline was meted out to theemployees pursuant to Respondent's unilaterally imposedand illegally motivated system of written warnings anddiscipline which violated Section 8(a)(1), (3), and (5) ofthe Act. So, as I have found infra, the remedial reliefwhich would be granted if Respondent is found to haveindependently violated the Act by disciplining the afore-said employees would be no different, for all practicalpurposes, than the relief appropriate to remedy the uni-lateral and illegally motivated institution of the system ofwritten warnings and discipline which resulted in theemployees' discipline. It is for this reason that I have notreached or passed upon the question of whether the dis-cipline meted out to employees Ochs, Oates, Growt,Wiley, and Anderson, as described above, independentlyviolated the Act as alleged in the complaint.9. Respondent increases the employees' startingrates of pay and changes the formula used tocompute the employees' periodic pay raisesAs I have described in detail supra, Respondent, on orabout June 1, 1981, increased its employees' starting ratesof pay by 12 percent and at the same time changed theformula it used to determine how much of a pay raiseemployees' received pursuant to Respondent's periodicwage evaluations. Under the formula used before June 1,1981, the employees, during a 12-month period, receiveda 12-percent cost-of-living increase whereas under thes5 The written reports are placed in the employees' personnel files andunder Respondent's new system of progressive discipline could affect theemployees' job tenure. Previously supervisors only rarely issued writtenreprimands. Indeed they only rarely ever disciplined employees or ad-vised management of employee misconduct257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew formula the cost-of-living increase was reduced to7-1/2 percent for the same period. Under the formulaused before June I employees, during a 12-month period,received a 3-percent increase based upon their tenure ofemployment whereas under the new formula this per-centage was increased to anywhere from 6 percent to 13-1/2 percent for the same period, depending upon the em-ployee's seniority.54Under the formula used before June1, 1981, employees, during a 12-month period, were eligi-ble to receive a 3-percent merit pay raise whereas underthe new formula this percentage was increased anywherefrom 6 percent to 8 percent depending upon an employ-ee's seniority.55In short, prior to June 1, 1981, all em-ployees during a 12-month period were assured of re-ceiving a 15-percent pay raise and, if their productivitywarranted, could receive as much as an 18-percent in-crease in their pay. Under the new formula instituted onJune 1, 1981, employees, during a 12-month period wereassured of receiving anywhere from a 13-1/2 percent toa 21-percent pay raise depending upon their length ofservice and, if their productivity warranted, would re-ceive anywhere from a 19-1/2-percent to a 29-percent in-crease depending upon their seniority.Based upon the foregoing I find that the June 1, 1981,change made by Respondent in the employees' startingrates of pay and in the formula which Respondent usedto compute the employees' periodic pay raises were sig-nificant and substantial changes in the employees' wageswhich materially affected said wages and, because ofthis, I further find that Respondent was obligated to bar-gain with the Union about these changes before placingthem into effect."6It is undisputed that Respondent insti-tuted the June I changes in the employees' starting ratesof pay and in the formula it used to compute the employ-ees' periodic wage increases without consulting or bar-gaining with the Union. Thus, unless the Union waivedits right to bargain about these matters, the Respondent'sunilateral conduct was proscribed by the Act. Therecord does not support a finding that the Union waivedits bargaining right over either the employees' startingrates of pay or the formula Respondent used to computethe employees' periodic pay raises. A contention ofwaiver of such a basic right as negotiation over wagerates cannot be implied but must be based on "clear andunmistakeable language." Federal Compress & WarehouseCompany v. N.L.R.B., 389 F.2d 631, 637 (6th Cir. 1968);accord: Sinclair Refining Company v. N.L.R.B., 306 F.2d569, 575 (5th Cir. 1962); The Timken Roller Bearing Co.v. N.L.R.B., 325 F.2d 746, 751 (6th Cir. 1963). No suchshowing was made in this case. On May 19, as describedin detail supra, the Union merely informed Respondentthat "the Union agrees that the employees who are eligi-ble for their annual wage reviews should receive them,"4 An employee with I year of service on June 1, 1981, received a 13-1/2-percent employment tenure increase during the next 12 months.I6 An employee with I year of service on June 1, 1981, received an 8-percent merit pay raise during the next 12 months provided, of course,that his productivity warranted such an increase.56 Once employees select a union as their collective-bargaining repre-sentative, as was done in the instant case, the employer has an absoluteobligation to bargain with the union before increasing or decreasing theamount of wage increases it grants to its employees. N.L.R.B. v. BenneKatz, etc. d/b/a Williamsburg Steel Products Co., supra, 369 U.S. 736.without further delay, due to ongoing negotiations." TheUnion did not expressly or by implication give Respond-ent the slightest reason to believe that it was giving Re-spondent a license to unilaterally change the employees'starting rates of pay or to unilaterally change the formu-la used to compute the employees' periodic pay raises.Based upon the foregoing I find that by unilaterallychanging the employees' starting rates of pay and theformula used to compute the employees' periodic payraises, without affording the Union the opportunity tobargain about these matters, Respondent violated Section8(a)(5) and (1) of the Act.The General Counsel further argues that by unilateral-ly changing the unit employees' wages on June 1, 1981,as I have found supra, Respondent violated Section8(a)(3) of the Act, as well as Section 8(a)(5) and (1). TheGeneral Counsel urges that the record shows that thechanges in wages were designed to punish the employeesfor voting in favor of union representation. I disagree. Insupport of this contention the General Counsel reliesupon the fact that the employees who voted in theMarch 19 election did not receive the 12-percent cost-of-living increase which was incorporated into the newstarting rates of pay placed into effect on June 1. Where-as the new hires who received these new higher startingrates did not vote in the union election, and the employ-ees' annual cost-of-living increase was reduced on June 1from 12 percent to 7-1/2 percent. On the other hand,however, the record reveals that the 12-percent cost-of-living increase paid to the new hires by virtue of the in-crease in the employees' starting rates of pay was thesame cost-of-living allowance which Respondent, priorto the Union's organizational campaign was paying itsemployees under its pay raise formula. And since therecord shows that Respondent had not increased its start-ing rates for at least 1 year prior to June 1, it was notunreasonable for Respondent at that time to increasethese rates and to use the same cost-of-living allowanceused in its pay raise formula to compute the new rate.With respect to the fact that Respondent reduced theemployees' cost-of-living allowance under the new payrate guidelines from 12 percent to 7-1/2 percent annual-ly, the record shows that due to the length of service ofthe employees who voted in the election and the substan-tial increase in the employment tenure and merit allow-ances included in the new pay raise formula, that a ma-jority of the employees who voted in the election wereeligible under the new formula to receive higher payraises under the new formula than the old formula. It isfor these reasons that I reject the General Counsel's con-tention that the June 1 change in the employees' startingrate of pay and in the formula used to compute the em-ployees' pay raises was illegally motivated. I thereforeshall recommend that this allegation be dismissed.10. On June 2 Respondent unilaterally instituted anew telephone and grievance policy for employeesThe complaint alleges that Respondent violated Sec-tion 8(a)(5) and (1) of the Act on June 2 when it unilater-ally placed into effect a new telephone policy governingemployees use of the telephone and a new employee258 RAHCO, INC.grievance procedure.57The evidence pertinent to theseallegations involves the June 2 negotiation meeting andhas been set out in detail supra. Briefly stated, the evi-dence reveals that prior to instituting the alleged newtelephone policy and the alleged new grievance proce-dure Respondent tried to bargain with the Union aboutthese matters. Respondent placed them into effect onlyafter the Union adamantly refused to bargain. It is forthis reason that I shall recommend the dismissal of theseallegations.Upon the basis of the foregoing findings of fact andthe entire record, I make the following:CONCLUSIONS OF LAW1. The Respondent, RAHCO, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union, International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All production and maintenance employees, includ-ing inspectors, employed by Respondent in its operationlocated in Spokane, Washington, excluding all office andoffice clerical employees, all technical and professionalemployees, and supervisors and guards as defined in theAct, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(a) ofthe Act.4. Since March 19, 1981, the Union has been, and isnow, the exclusive representative of all the employees inthe aforesaid bargaining unit for the purposes of collec-tive bargaining within the meaning of Section 9(a) of theAct.5. By telling employees they had been laid off becausethe employees voted in favor of union representation,Respondent violated Section 8(aX1) of the Act.6. By telling an employee that Respondent intended tocontract out the employees' work and lay them off be-cause they supported the Union and that the employeescould avoid being laid off if they voted out the Union,Respondent violated Section 8(aXl) of the Act.7. By asking an employee to solicit other employees towithdraw their support from the Union, Respondent vio-lated Section 8(aXl) of the Act.8. By telling an employee that Respondent intended tomake it very rough on employees because they support-ed the Union, Respondent violated Section 8(aXl) of theAct.9. By telling an employee that Respondent intended toreplace the employees who voted in favor of union rep-resentation with antiunion employees by making workingconditions so miserable that the employees would quit,Respondent violated Section 8(aXI) of the Act.10. By conveying the idea to an employee that Re-spondent did not intend to bargain in good faith with theUnion, Respondent violated Section 8(aXI) of the Act.11. On March 23, 1981, by making the changes in theemployees' work environment listed hereinafter withouts7 The complaint also alleges this conduct violated Sec. 8(aX3) of theAct. This contention has not been raised in the General Counsel's post-hearing brief. In any event, the record fails to support this allegation. Itherefore shall recommend that it be dismissed in its entirety.affording the Union an opportunity to bargain aboutsuch changes and, for the purpose of punishing the em-ployees for supporting the Union, Respondent violatedSection 8(aX1), (3), and (5) of the Act: prohibiting em-ployees access to the plant until 5 minutes before startingtime; prohibiting employees access to the quality controlcage and the warehouse office; requiring the employeesto get written permission from their supervisors to enterthe main office or to use the telephone; taking awayfrom the employees the keys to the storage areas wherethe employees' equipment and materials were locked up;and prohibiting employees from using the companyphone during lunch or break periods unless it was for anemergency.12. On March 24, 1981, by laying off the employeeslisted immediately below without affording the Union anopportunity to bargain about said layoff and for the pur-pose of punishing the employees for supporting theUnion, Respondent violated Section 8(a)(l), (3), and (5)of the Act.George AltringerRandy AndersonJohn AngeloThomas CampbellRay CollinsworthDonald GrowtKevin KnutsonRobin OatesBob OchsCornethia SlaterRichard SwaggerRon WalkerLarry Wiley13. On April 1, 1981, by changing the employees'workweek from four 10-hour days to five 8-hour days,without affording the Union an opportunity to bargainabout said change and for the purpose of punishing theemployees for supporting the Union, Respondent violat-ed Section 8(aXl), (3), and (5) of the Act.14. On April 28, 1981, by instituting a system of writ-ten warning notices and discipline for the employees,without affording the Union an opportunity to bargainabout this matter and for the purpose of punishing theemployees for supporting the Union, Respondent violat-ed Section 8(aXl), (3), and (5) of the Act.15. On June 1, 1981, by unilaterally changing the em-ployees' starting rates of pay and the formula used tocompute the employees' periodic pay raises, without af-fording the Union an opportunity to bargain about thesematters, Respondent violated Section 8(aX5) and (1) ofthe Act.16. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.17. Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act. And as the unfair labor practices committedby Respondent were sufficient in scope and of a suffi-ciently egregious nature as to demonstrate a disregardfor the employees' statutory right to select a labor orga-nization to represent them, I shall also recommend that259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent cease and desist from in any other mannerinfringing upon the rights of employees guaranteed bySection 7 of the Act. See Hickmott Foods, Inc., 242NLRB 1357 (1979).Having found that Respondent violated Section8(a)(1), (3), and (5) of the Act by changing several of itsemployment practices without affording the Union anopportunity to bargain about the changes and by makingthese unilateral changes for the purpose of punishing em-ployees for voting in favor of union representation, Ishall recommend that Respondent be ordered to returnto the method of operation which existed before it insti-tuted these illegally motivated changes.58With respect to the institution of the system of writtenwarnings and discipline instituted on April 28, 1981, Ishall additionally recommend that Respondent rescindand expunge from its records all written warnings anddisciplinary action taken since April 28, 1981, pursuant tothis illegally motivated written warning and disciplinarysystem. I shall also recommend that Respondent offer allemployees discharged, suspended, or otherwise deniedwork opportunities solely as a result of the unilateral im-position of this illegal written warning and disciplinarysystem, immediate and full reinstatement to their formerpositions or, if they are not available, to substantiallyequivalent ones, without prejudice to their former senior-ity or other rights and privileges, and to make wholethose employees for any loss of pay who are either dis-charged, suspended, or otherwise denied work opportu-nities solely as a result of the unilateral imposition of theillegal written warning and disciplinary system.59SeeElectric-Flex Company, 228 NLRB 847 (1977). In allcases of lost pay and/or benefits, the loss of pay shall becomputed in the manner set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest thereoncomputed in the manner set forth in Florida Steel Corpo-ration, 231 NLRB 651 (1977). See, generally, Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962).Having found that Respondent violated Section8(a)(l), (3), and (5) of the Act by laying off 13 employeeson March 24, 1981, without notice to and bargainingwith the Union and in order to punish employees forvoting in favor of union representation, I shall order that58 Since the record reveals that as of the date of the hearing in thiscase Respondent has reinstated its four 10-hour day workweek and elimi-nated its restrictions upon the use of the telephone and upon the employ-ees entering the plant at the start of the workday, I have not recommend-ed an affirmative remedial order covering these matters.59 Respondent is entitled to show in the compliance stage of this pro-ceeding that any disciplinary action imposed after the institution of theillegal written warning and disciplinary system would have been imposedunder the loose disciplinary practices observed prior to that date. I notethat this issue was fully litigated with respect to the April 30, 1981, writ-ten warnings and probation discipline meted out to employees Growt,Wiley, Oates, and Ochs and the May 28, 1981, written warning issued toemployee Anderson inasmuch as these acts of discipline were alleged asindependent violations of the Act. As I have described in detail supra, Ifind that Respondent failed to demonstrate that the discipline imposed onApril 30 upon employees Growt, Wiley, Oates, and Ochs and on May 28,1981, upon Anderson would have been imposed absent Respondent's il-legal written warning and disciplinary system. Indeed, as I have foundsupra, the manner in which the April 30 disciplinary action was imposedbuttresses the conclusion that the new written warning and disciplinarysystem instituted on April 28, 1981, was instituted because of Respond-ent's desire to punish the employees for voting in favor of union repre-sentation.Respondent make whole those employees for any loss ofpay and/or benefits suffered by reason of this illegal con-duct.6°Backpay shall be computed in the manner setforth in F. W Woolworth Company, 90 NLRB 289 (1950),with interest thereon computed in the manner set forthin Florida Steel Corporation, 231 NLRB 651 (1977). See,generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).As to the unilateral increase in the employees' startingrates of pay which was instituted without consultation orbargaining with the Union in violation of Section 8(a)(5)and (1) of the Act, I shall recommend that upon requestby the Union that Respondent shall rescind said in-creases. However, absent such a request, nothing in theOrder herein should be construed as requiring revocationof this increase in employees' wages.As to the unilateral change in the formula used by Re-spondent to compute the employees' periodic annual payraises which was placed into effect on or about June 1,1981, without bargaining with the Union in violation ofSection 8(a)(5) and (1), as I have described supra, thenumber of employees who benefited and the numberwho suffered a loss of earnings because of this unilateralchange is unclear. In such circumstances, I find that theremedy described in Master Slack, et al., 230 NLRB1054, 1057 (1977), is warranted.Upon the basis of the foregoing findings of facts, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER"' lThe Respondent, RAHCO, Inc., Spokane, Washing-ton, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Telling employees they have been laid off becauseemployees supported the International Association ofMachinists and Aerospace Workers, AFL-CIO, or anyother labor organization.(b) Threatening employees with economic reprisalsunless they withdraw their support from the above-named labor organization or any other labor organiza-tion.(c) Asking employees to solicit employees to withdrawtheir support from the above-named labor organizationor any other labor organization.(d) Threatening to make employees' working condi-tions so onerous because they supported the above-named labor organization or any other labor organizationthat they would quit their employment.(e) Conveying the idea to employees that Respondentwould not bargain in good faith with the above-namedUnion or any other labor organization which was the ex-clusive bargaining representative of its employees.so The usual reinstatement order has not been recommended becauseall of the laid-off employees were reinstated on or about April 13, 1981.61 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.260 RAHCO, INC.(f) Making unilateral changes in employees' wages,hours, and other terms and conditions of employmentand laying off employees without notifying and affordingan opportunity to bargain about such matters to the In-ternational Association of Machinists and AerospaceWorkers, AFL-CIO, or in any other similar or relatedmanner refusing to bargain collectively with the afore-said Union as the exclusive bargaining agent of all pro-duction and maintenance employees, including inspec-tors, employed by Respondent in its Spokane, Washing-ton, facility excluding all office and office clerical em-ployees, all technical and professional employees, and su-pervisors and guards as defined in the Act.(g) Discouraging membership in the above-namedUnion, or in any other labor organization of its employ-ees, by laying off employees or by withdrawing fromemployees benefits or privileges enjoyed, or imposingupon employees onerous terms and conditions of em-ployment or by otherwise discriminating with respect toits employees' wages, hours, or other terms and condi-tions of employment.(h) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a)(3) ofthe Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Restore the practice of allowing employees accessto the quality control cage and warehouse office.(b) Restore the practice of allowing employees accessto the main office without having to get permission fromsupervision.(c) Restore the practice of allowing employees to havepossession of the keys to the storage areas where theirequipment and materials are stored.(d) Rescind and cancel the written warning and disci-plinary system instituted on April 28, 1981, and removefrom the personnel or other files of employees represent-ed by the above-named Union all disciplinary reports orother memorandums of disciplinary action issued sinceApril 28, 1981, and advise the affected employees, inwriting, that all such disciplinary action has been re-scinded and expunge from their records.(e) Offer all employees discharged, suspended, or oth-erwise denied work opportunities solely as a result of thepromulgation of the April 28, 1981, written warnings anddisciplinary system immediate and full reinstatement totheir former positions or, if they are not available, tosubstantially equivalent ones, without prejudice to theirseniority or other rights and privileges and make wholefor loss of pay all employees who were discharged, sus-pended, or who were otherwise denied work opportuni-ties solely as a result of the promulgation of the April 28,1981, written warning and disciplinary system in accord-ance with the recommendations set forth in "TheRemedy" section of this Decision.(f) Make whole the following 13 employees for anyloss of pay and/or benefits suffered as a result of theirMarch 24, 1981, layoff in the manner set forth in thatportion of this Decision entitled "The Remedy":George AltringerRandy AndersonJohn AngeloThomas CampbellRay CollinsworthDonald GrowtKevin KnutsonRobin OatesBob OchsCornethia SlaterRichard SwaggerRon WalkerLarry Wiley(g) Upon written request from the above-namedUnion, rescind the increases in the starting rates of payof the employees represented in the above-named Unionwhich were placed into effect on or about June 1,1981.62(h) Revoke the June 1, 1981, changes in the formulaused to compute the periodic annual pay raises grantedto the employees represented by the above-named Unionand restore the formula in effect prior thereto, and makeemployees whole for any losses they may have sufferedby reason of the changes in the formula, with interest, ifthe above-named Union makes a written request that Re-spondent revoke the changes it made in the formula.6s(i) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order and with respect to theprovisions dealing with the rescission of all disciplinaryactions.0() Post at its facility in Spokane, Washington, copiesof the attached notice marked "Appendix."64Copies ofsaid notice, on forms provided by the Regional Directorfor Region 19, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(k) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated com-plaint be dismissed insofar as it alleges violations of theAct not specifically found.62 This provision shall not be construed as requiring Respondent,absent the Union's request, to revoke the aforesaid wage increase.63 This provision shall not be construed as requiring Respondent torevoke the June 1, 1981, changes it made in the employees' pay raise for-mula, absent a request from the Union.6" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."261